Exhibit 10.4

EXECUTION VERSION

SMART ABS SERIES 2016-2US TRUST

FIXED RATE SWAP AGREEMENT

PERPETUAL TRUSTEE COMPANY LIMITED

ABN 42 000 001 007

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

MACQUARIE BANK LIMITED

ABN 46 008 583 542

 

LOGO [g209033g1007153436846.jpg]



--------------------------------------------------------------------------------

(Multicurrency — Cross Border)

 

LOGO [g209033ex104anxpg1.jpg]

International Swap Dealers Association, Inc.

MASTER AGREEMENT

dated as of 29 September 2016

 

Macquarie Bank Limited ABN 46 008 583 542 (“MBL” and hereinafter included in the
expression “Party A”)

   Perpetual Trustee Company Limited ABN 42 000 001 007 in its capacity as
trustee of the SMART ABS Series 2016-2US Trust (“Party B”)

Macquarie Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”)

  

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: —

 

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable:—

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

 

   2    ISDA® 1992



--------------------------------------------------------------------------------

(ii) Liability. If: —

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

 

   3    ISDA® 1992



--------------------------------------------------------------------------------

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

 

 

   4    ISDA® 1992



--------------------------------------------------------------------------------

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

 

 

   5    ISDA® 1992



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party: —

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event

 

   6    ISDA® 1992



--------------------------------------------------------------------------------

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party): —

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will
be the Affected Party); or

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 

   7    ISDA® 1992



--------------------------------------------------------------------------------

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv) Right to Terminate. If: —

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

8   ISDA® 1992



--------------------------------------------------------------------------------

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default: —

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

9   ISDA® 1992



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event: —

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties: —

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

10   ISDA® 1992



--------------------------------------------------------------------------------

7. Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

11   ISDA® 1992



--------------------------------------------------------------------------------

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

12   ISDA® 1992



--------------------------------------------------------------------------------

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

13   ISDA® 1992



--------------------------------------------------------------------------------

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

14. Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.


“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

14   ISDA® 1992



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

15   ISDA® 1992



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meanings specified in the Schedule.

 

16   ISDA® 1992



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a
stamp, registration, documentation or similar tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date
and which has not been so settled as at such Early
Termination Date, an amount equal to the fair market

 

17   ISDA® 1992



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Macquarie Bank Limited (ABN 46 008 583 542)     Perpetual Trustee Company
Limited (ABN 42 000 001 007) By:   /s/ Kristen Adler     By:   /s/ Hagbarth
Strom Name:  

Kristen Adler

    Name:  

Hagbarth Strom

Title:   Associate Director     Title:   Senior Transaction Manager By:  

/s/ Kevin Lee

    By:   /s/ Craig Cullen Name:  

Kevin Lee

    Name:   Craig Cullen

Title:

 

Division Director

   

Title:

 

Senior Manager

Date:

 

Signed in Sydney, POA Ref: #2090 dated 26 Nov 2015

   

Date:

  Macquarie Securities Management Pty Limited (ABN 26 003 435 443)    

Witnessed by:

By:   /s/ Kristen Adler      

/s/ Stephanie Masters

Name:  

Kristen Adler

      Stephanie Masters

Title:

 

Associate Director

      By:  

/s/ Kevin Lee

      Name:  

Kevin Lee

     

Title:

 

Division Director

     

Date:

 

(Signed in Sydney POA Ref: #54 dated 30 June 2015)

     

 

18   ISDA® 1992



--------------------------------------------------------------------------------

SCHEDULE

to the

ISDA MASTER AGREEMENT

dated as of 29 September 2016 between

Macquarie Bank Limited

ABN 46 008 583 542 (“MBL” and hereinafter

included in the expression “Party A”)

and

Perpetual Trustee Company Limited

ABN 42 000 001 007

in its capacity as trustee of the SMART ABS Series 2016-2US Trust

(“Party B”)

and

Macquarie Securities Management Pty Limited

ABN 26 003 435 443

(the “Manager”)

Part 1. Termination Provisions

 

(a) “Specified Entity” in relation to

 

  (i) Party A, is not applicable; and

 

  (ii) Party B, is not applicable.

 

(b) “Specified Transaction” means - not applicable.

 

(c) (i)    The following provisions of Section 5 will not apply to Party A:

Section 5(a)(v)

 

  (ii) The following provisions of Section 5 will not apply to Party B:

 

Section 5(a)(ii)    Section 5(a)(vi)    Section 5(b)(ii) Section 5(a)(iii)   
Section 5(a)(vii)    Section 5(b)(iii) Section 5(a)(iv)    Section 5(a)(viii)   
Section 5(b)(iv) Section 5(a)(v)      

 

(d) The “Automatic Early Termination” provisions of Section 6(a) will not apply.

 

(e) “Payments on Early Termination.” For the purpose of Section 6(e) of this
Agreement:

 

  (i) Market Quotation will apply; and

 

  (ii) the Second Method will apply.

 

19



--------------------------------------------------------------------------------

(f) “Termination Currency” means, unless otherwise specified in the Confirmation
in relation to the Transaction, Australian dollars.

 

(g) “Additional Termination Event” will apply. An Additional Termination Event
will occur if the Master Security Trust Deed is enforced pursuant to clause 9 of
the Master Security Trust Deed in relation to a Transaction in relation to the
Series Trust. Party A and Party B are each Affected Parties in relation to this
Additional Termination Event provided that for the purposes of calculating the
amount of a payment under Section 6(e) where an Early Termination Date has
resulted from that Additional Termination Event, Party B is the only Affected
Party.

Part 2. Tax Representations

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation in respect of itself:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to any other party under this Agreement. In making this
representation, it may rely on:

 

  (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement;

 

  (ii) the satisfaction of the agreement contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and

 

  (iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement,

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b) Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will each make the following representation in respect of
itself:

It is an Australian resident and does not derive the payments under this
Agreement in part or whole in carrying on business in a country outside
Australia at or through a permanent establishment of itself in that country.

Part 3. Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver to each other party the following documents, as applicable:

 

20



--------------------------------------------------------------------------------

(a) Tax forms, documents or certificates to be delivered are:

 

Party required to deliver document    Form/Document/Certificate    Date by which
to be delivered Party A and Party B    Any document or certificate reasonably
required or reasonably requested by a Party in connection with its obligations
to make a payment under this Agreement which would enable that Party to make the
payment free from any deduction or withholding for or on account of Tax or which
would reduce the rate at which deduction or withholding for or on account of Tax
is applied to that payment.    On the earlier of (a) learning that such document
or certificate is required and (b) as soon as reasonably practicable following a
request by a party.

 

(b) Other documents to be delivered are:

 

Party required to deliver document    Form/Document/Certificate    Date by which
to be delivered The Manager on behalf of Party B    A legal opinion as to the
validity and enforceability of that party’s obligations under this Agreement and
the Transaction Documents and as to the due incorporation of Party B in form and
substance (and issued by legal counsel) reasonably acceptable to Party A.    On,
or at any time prior to, the first Closing Date after the execution of this
Agreement. Party A, Party B and the Manager    A copy of a list of authorised
signatories for that party and evidence satisfactory in form and substance to
the other parties of the authority of the authorised signatories of that party
to execute this Agreement and any Confirmation on behalf of that party or, if
this Agreement or any Confirmation is to be executed by way of a power of
attorney, a copy of that power of attorney.    On the execution of this
Agreement, and if requested by the other parties, on the execution of any
Confirmation.

 

21



--------------------------------------------------------------------------------

Party A    The information relating to Party A required, in the Manager’s
reasonable judgment, to be disclosed pursuant to Item 1115(a) of Regulation AB.
   Prior to printing the Preliminary Prospectus, and thereafter, in accordance
with Part 5.B(13). The Manager on behalf of Party B    A copy to Party A of each
Transaction Document in relation to the Series Trust and (without limiting any
obligation Party B may have under the terms of such Transaction Document, as the
case may be, to notify Party A of amendments) a copy of any document that amends
in any way the terms of that Transaction Document.    Before the Effective Date
of the first occurring Transaction and in the case of any amending documents
entered into subsequent to that date, promptly after each amending document (if
any) has been entered into. The Manager on behalf of Party B    A copy of the
annual audited financial statements for the Series Trust to Party A.    Within
120 days after the close of the financial year for the Series Trust. The Manager
   A copy of all monthly management reports for the Series Trust.    On request
from Party A.

Other than the legal opinions referred to in this Part 3(b), all documents
delivered under this Part 3(b) are covered by the Section 3(d) representation.

Part 4. Miscellaneous

 

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:—

 

 

Address for notices or communications to Party A:

Address:

   50 Martin Place, Sydney NSW 2000

Attention:

  

Manager, Securitisation

Facsimile No:

  

+612 8232 8344

  

Telephone No:

  

+612 8232 3333

Address for notices or communications to Party B:

Address:

  

Level 12, Angel Place, 123 Pitt Street, Sydney NSW 2000

Attention:

  

Manager, Transaction Management, Debt Markets Services

Email:

  

SecuritisationOps@perpetual.com.au

Telephone No:

  

+612 9229 9000

 

22



--------------------------------------------------------------------------------

Address for notices or communications to the Manager:

 

Address:    50 Martin Place, Sydney NSW 2000 Attention:    Manager,
Securitisation Facsimile No:    +612 8232 8344    Telephone No:    +612 8232
3333

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent - Not Applicable

Party B appoints as its Process Agent - Not Applicable

 

(c) Offices. The provisions of Section 10(a) will not apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A, unless otherwise
specified in a Confirmation in relation to the relevant Transaction. If at any
time an Event of Default is continuing with respect to Party A, then the Manager
or independent third party selected by the Manager will act as Calculation
Agent.

 

(f) Credit Support Document. Details of any Credit Support Document:

 

  (i) In relation to Party A: any guarantee provided by an Eligible Replacement
in respect of the obligations of Party A under the Transaction pursuant to Part
5.B(2)(a)(i).

 

  (ii) In relation to Party B: the Master Security Trust Deed and the General
Security Deed.

 

(g) Credit Support Provider.

 

  (i) In relation to Party A: Not Applicable.

 

  (ii) In relation to Party B: Not Applicable.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law of New South Wales and Section 13(b)(i) is deleted and
replaced by the following:

 

  “(i) submits to the non-exclusive jurisdiction of the courts of New South
Wales and courts of appeal from them.”.

 

(i) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will apply in respect of all Transactions of the same product type (entered into
by Party B as trustee of the Series Trust).

 

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement.
For the purposes of Section 3(c), each of Party A and Party B is deemed not to
have any Affiliates.

 

23



--------------------------------------------------------------------------------

Part 5. Other Provisions.

 

A. AMENDMENTS TO SECTIONS OF MASTER AGREEMENT

 

(1) Section 2 Obligations: In Section 2:

 

  (a) (General Conditions): In Section 2(a):

 

  (i) Add the following sentence to Section 2(a)(i):

“Each payment will be by way of exchange for the corresponding payment or
payments payable by the other party.”.

 

  (ii) Delete and replace the first sentence in Section 2(a)(ii) with the
following:

“Unless specified otherwise in this Agreement, payments under this Agreement
will be made by 2.00 pm on the due date for value on that date in the place of
the account specified in the relevant Confirmation or otherwise pursuant to this
Agreement, in freely transferable funds, free of any set-off, counterclaim,
deduction or withholding (except as expressly provided in this Agreement) and in
the manner customary for payment in the required currency.”.

 

  (iii) Insert the following new paragraph (iv) immediately after Section
2(a)(iii):

“(iv) The condition precedent in Section 2(a)(iii)(1) does not apply to a
payment due to be made to a Party if it has satisfied all its payment
obligations under Section 2(a)(i) of this Agreement and has no future payment
obligations, whether absolute or contingent under Section 2(a)(i).”.

 

  (b) (Change of Account): Add the following new sentence to Section 2(b):

“Each new account so designated shall be in the same tax jurisdiction as the
original account.”.

 

(2) Section 3 Representations: In Section 3:

 

  (a) (Repetition): After “Section 3(f)” in line 2, insert “, 3(g), 3(h), 3(i),
3(j), 3(k) and 3(l)”.

 

  (b) (Consents): Section 3(a)(v) is amended by adding immediately after the
words “creditors’ rights generally” the following:

“(including in the case of a Party being an ADI (as that term is defined in the
Banking Act 1959 (Cth)), section 86 of the Reserve Bank Act, 1959 (Cth) and
Section 13A(3) of the Banking Act, 1959 (Cth) or any other analogous provision
under any law applicable to a party).”.

 

  (c) (Extra Representations): Insert the following new paragraphs (g), (h),
(i), (j), (k) and (l) immediately after Section 3(f):

 

  “(g) Relationship Between Parties. Each Party will be deemed to represent to
the other parties on the date on which it enters into a Transaction that (absent
a written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

24



--------------------------------------------------------------------------------

  (i) Non-Reliance. It is acting for its own account (in the case of Party B, as
trustee of the Series Trust), and it has made its own independent decisions to
enter into that Transaction and as to whether that Transaction is appropriate or
proper for it based upon its own judgment (and in the case of Party B, also on
the judgment of the Manager) and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written or oral) of any other
party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction will not be considered investment
advice or a recommendation to enter into that Transaction. No communication
(written or oral) received from any other party will be deemed to be an
assurance or guarantee as to the expected results of that Transaction;

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction; and

 

  (iii) Status of Parties. No other party is acting as a fiduciary or an adviser
to it in respect of that Transaction.

 

  (h) Series Trust. By Party B, in respect of Party B only in its capacity as
trustee of the Series Trust in respect of such Transaction:

 

  (i) Trust Validly Created. The Series Trust has been validly created and is in
existence at the date of this Agreement and at the date of any Transaction
entered into in relation to the Series Trust;

 

  (ii) Sole Trustee. It has been validly appointed as trustee of the Series
Trust and is presently the sole trustee of the Series Trust;

 

  (iii) No Proceedings to Remove. No notice has been given to it and to its
knowledge no resolution has been passed, or direction or notice has been given,
removing it as trustee of the Series Trust;

 

  (iv) Power. It has power under the Master Trust Deed to enter into this
Agreement and the Credit Support Documents in its capacity as trustee of the
Series Trust; and

 

  (v) Good Title. To its knowledge, it has the equitable title to the Assets of
the Series Trust and has power under the Master Trust Deed and the Series
Supplement to mortgage, charge or grant a Security Interest in respect of them
in the manner provided in the Credit Support Documents in relation to Party B
and, subject only to the Credit Support Documents in relation to Party B and any
Security Interest permitted under the Credit Support Documents in relation to
Party B, and to the best of its knowledge without due enquiry, it has not taken
any steps to create any Security Interests over the Assets of the Series Trust
(except for Party B’s right of indemnity out of the Assets of the Series Trust).

 

25



--------------------------------------------------------------------------------

  (vi) No Restrictions. There is no restriction on its right of recourse or
indemnity to or out of the assets for the time being of the Series Trust and
nothing has happened which could impair its right of indemnity out of the assets
of the Series Trust.

 

  (vii) Benefit. Its entry into this Agreement is for the benefit of and in the
interests of the beneficiaries of the Series Trust.

 

  (viii) No Breach. It is not in breach of any provision of the Master Trust
Deed or Series Supplement nor has it committed any breach of duty or trust in
respect of the Series Trust.

 

  (i) Non-assignment. It has not assigned (whether absolutely, in equity, by way
of security or otherwise), declared any trust over or granted any Security
Interest in respect of any of its rights under this Agreement or any Transaction
except, in the case of Party B, for the Security Interests created under any
Credit Support Document in respect of the Series Trust specified in relation to
Party B.

 

  (j) Contracting as principal. Each existing Transaction has been entered into
by that Party as principal and not otherwise.

 

  (k) Legal proceedings. By Party A, in respect of Party A only, (i) it is not
as at the date of the Preliminary Prospectus or the Final Prospectus (each a
“Relevant Date”), and has not been in the twelve months preceding each Relevant
Date, involved in any legal or arbitration proceedings that Party A reasonably
expects would be likely to have, or that have had, a significant effect on its
financial position that in the opinion of Party A require disclosure by it under
a disclosure obligation of any securities exchange on which its securities are
listed (“Significant Proceedings” and “Relevant Securities Exchange”,
respectively) and (ii) nor, so far as Party A is aware as at the Relevant Date,
are any Significant Proceedings pending or threatened, except, in the case of
each of (i) and (ii), any legal or arbitration proceedings as it may have
previously disclosed to Party B.

 

  (l) Description and Financial Data. By Party A, in respect of Party A only,
the information contained in the first through ninth (inclusive) paragraphs
under the heading “The Currency Swaps and the Fixed Rate Swap—The Fixed Rate
Swap—The Fixed Rate Swap Provider” in the Preliminary Prospectus and the Final
Prospectus and each Swap Financial Disclosure provided by Party A under Part
3(b) and Part 5(13) of the Schedule:

 

  (i) are true and accurate in all material respects;

 

  (ii) do not contain any untrue statement of a material fact; and

 

  (iii) do not omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading,

in each case, as of the date of the Preliminary Prospectus, the date of the
Final Prospectus or the date such Swap Financial Disclosure is provided, as
applicable; provided, however, that for the avoidance of doubt, with respect to
any information included in any Swap Financial Disclosure that indicates that
such information in any Swap Financial Disclosure is as of an earlier specified
date, or

 

26



--------------------------------------------------------------------------------

any similar earlier date notation or restriction, the representation contained
in this Section 3(l) with respect to such information included in any Swap
Financial Disclosure shall be as of the earlier specified date of such
information in any Swap Financial Disclosure and not as of the date of the
Preliminary Prospectus, the date of the Final Prospectus or the date such Swap
Financial Disclosure is provided, as applicable; provided further that Party A
acknowledges that if Party A subsequently revises, amends or restates any Swap
Financial Disclosure previously provided to Party B or the Manager, Party A
shall provide such revised, amended or restated Swap Financial Disclosure to
Party B and the Manager within four (4) Local Business Days.”.

 

  (d) (Notification): Insert the following at the end of Section 3:

“Party B must notify Party A of any circumstance which may arise from time to
time of which it becomes aware which would constitute a breach of any
representation or warranty contained in this Section 3.”.

 

(3) Section 5 Events of Default and Termination Events: In Section 5:

 

  (a) (Failure to Pay or Deliver): Delete Section 5(a)(i) and replace it with
the following:

 

  “(i) Failure to Pay or Deliver. Failure by that party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied at or before the tenth day
after notice of such failure is given that party.”.

 

  (b) (Tax event). Section 5(b)(ii) is amended by deleting the words, “or there
is a substantial likelihood that it will,” where they appear in that clause.

 

(4) Section 6 Early Termination: In Section 6:

 

  (a) (Notice to Avoid Termination Event): In Section 6(b) add the following
sentence at the end of the second paragraph of Section 6(b)(ii):

“However, if Party A is that other party it must, if so requested by the
Manager, use reasonable efforts to make such a transfer to an Affiliate (as that
expression is defined in Section 14 disregarding any modification made by this
Agreement) or another of its Offices, provided the Manager has issued a Rating
Notification in relation to such a transfer.”.

 

  (b) (Set-Off and Expenses):

 

  (i) All payments under this Agreement shall be made without set-off or
counterclaim except as expressly provided for in Section 2(c) or 6.

 

  (ii) The last sentence of the first paragraph of Section 6(e) shall be deleted
and replaced with the following:

“Notwithstanding any other provision of this Section, if a Party (the “Paying
Party”) would, but for this sentence, be required to pay an amount pursuant to
this Section, it may, by giving written notice to the other Party, cause the
amount so payable to be reduced by the lesser of (i) such amount and (ii) the
aggregate amount payable to the Paying Party pursuant to any demands made under
Section 11 on or before the Early Termination Date.”.

 

27



--------------------------------------------------------------------------------

  (iii) Section 11 shall be deleted in its entirety and replaced with the
following:

“A Defaulting Party or an Affected Party (if such Affected Party is Party A)
will, on demand, indemnify and hold harmless the other party for and against the
Termination Currency Equivalent of all reasonable out-of-pocket expenses,
including legal fees and Stamp Tax, incurred by such other party by reason of
the enforcement and protection of its rights under this Agreement or any Credit
Support Document to which such Defaulting Party or Affected Party is a party or
by reason of the early termination of any Transaction, including, but not
limited to, costs of collection and costs incurred in connection with procuring
a replacement for this Agreement (other than any amount paid or payable to a
replacement counterparty). If, following the making of one or more demands under
this Section 11, a reduction is effected pursuant to the last sentence of the
first paragraph in Section 6(e), the aggregate amount payable in respect of such
demands shall be deemed to be discharged to the extent of the amount of such
reduction.”.

 

(5) Section 7 Transfer: Section 7 is deleted and replaced with:

 

  “7. Essential term: Transfer

 

  (a) Neither the interests nor the obligations of any Party in or under this
Agreement (including any Transaction) are capable of being assigned or
transferred (whether at law, in equity or otherwise) or the subject of any
Security Interest, trust or other fiduciary obligation (other than any Security
Interests, the Series Trust or the trusts or other fiduciary obligations created
pursuant to any Credit Support Document in relation to Party B). Any action by a
Party which purports to do any of these things is void.

 

  (b) Nothing in this Section 7:

 

  (i) restricts a transfer by a Party after the other party has agreed to the
variation of this Agreement to the extent necessary to permit such transfer;

 

  (ii) restricts a novation of the interests and obligations of a Party in or
under this Agreement (including any Transaction) including, but not limited to,
for the purposes of giving effect to a transfer under Section 6(b)(ii) or Part
5.B(2) of this Schedule;

 

  (iii) restricts a transfer by a Party of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6;

 

  (iv) restricts Party B from granting security over a Transaction or this
Agreement pursuant to any Credit Support Document in relation to Party B; or

 

  (v) restricts a transfer by Party A in accordance with the Transaction
Documents.

 

  (c) Each party acknowledges that the other party enters into this Agreement
and each Transaction on the basis that this Section 7 must be strictly observed
and is essential to the terms of this Agreement (including each Transaction).”.

 

28



--------------------------------------------------------------------------------

(6) Section 12 Notices: In Section 12 delete and replace Section 12(a)(iii)
with:

 

  “(iii) if sent by facsimile transmission, on production of a transmission
report by the machine from which the facsimile was sent which indicates that the
facsimile was sent in its entirety to the facsimile number of the recipient
notified for the purpose of this Section unless the recipient notifies the
sender within one Business Day of the facsimile being sent that the facsimile
was not received in its entirety in legible form;”.

 

(7) Section 14 Definitions: In Section 14:

 

  (a) (Replaced Definitions): replace the definitions of “Affected Transactions”
and “Local Business Day” with the following:

“Affected Transactions” means, with respect to a Termination Event, all
Transactions in relation to the Series Trust.

““Local Business Day” has the same meaning as “Business Day”.”

 

  (b) (New Definitions): insert the following new definitions:

“Authorised Officer” means:

 

  (a) in relation to Party B, a director, secretary or any person whose title
contains the word or words “manager” or “counsel” or a person performing the
functions of any of them;

 

  (b) in relation to Party A, any person appointed by MBL to act as an
Authorised Officer of MBL for the purposes of the Transaction Documents; and

 

  (c) in relation to the Manager, any person appointed by the Manager to act as
an Authorised Officer of the Manager for the purposes of the Transaction
Documents.

“Commission” means the United States Securities and Exchange Commission.

“Deed of Assumption” means the Deed of Assumption dated 27 February 2007 between
Macquarie Securities Management Pty Limited ABN 26 003 435 443 and Perpetual
Trustee Company Limited ABN 42 000 001 007.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are to be filed by
Macquarie Leasing Pty Limited with respect to the Series Trust pursuant to the
Exchange Act.

“General Security Deed” means the General Security Deed dated on or about
29 September 2016 and entered into between Party B, the Manager, P.T. Limited
ABN 67 004 454 666 and The Bank of New York Mellon.

 

29



--------------------------------------------------------------------------------

“Master Sale and Servicing Deed” means the Master Sale and Servicing Deed dated
27 February 2007 between Party B, the Manager and Macquarie Leasing Pty Limited
ABN 38 002 674 982, as amended and supplemented from time to time.

“Master Security Trust Deed” means the Master Security Trust Deed dated
27 February 2007 between P.T. Limited ABN 67 004 454 666, Party B and the
Manager, as amended and supplemented from time to time.

“Master Trust Deed” means the Master Trust Deed dated 11 March 2002 between the
Manager and Permanent Custodians Limited ACN 001 426 384, the rights and
obligations of which were assumed by Perpetual Trustee Company Limited ABN 42
000 001 007 pursuant to the Deed of Assumption, as amended and supplemented from
time to time.

“MBL Cash Collateral” has the meaning given in Part 5.B(2) of this Schedule.

“Preliminary Prospectus” means the Preliminary Prospectus dated on or about
28 September 2016.

“Prospectus” means the Prospectus dated on or about 7 October 2016.

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§ 229.1100-229.1124 as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506 (Jan. 7, 2005)), or in
the amending release (Asset-Backed Securities Disclosure and Regulation,
Securities Act Release No. 33-9638, 79 Fed. Reg. 57,184 (Sept. 24, 2014)) or by
the staff of the Commission or as may be provided by the Commission or its staff
from time to time.

“Series Supplement” means the SMART ABS Series 2016-2US Trust Series Supplement
dated on or about 29 September 2016 between Party B, the Manager, Macquarie
Leasing Pty Limited ABN 38 002 674 982 and Macquarie Bank Limited.

“Series Trust” means the SMART ABS Series 2016-2US Trust constituted by the
Master Trust Deed and the Trust Creation Deed.

“significance percentage” has the meaning given to it in Item 1115 of Regulation
AB.

“Swap Financial Disclosure” means, the financial information required by Item
1115 (b)(2) or Item 1115(b)(1) of Regulation AB (as indicated by the Manager to
Party A) in EDGAR-compatible format (it being understood that Microsoft Word and
PDF are EDGAR-compatible formats), it being understood that the Manager shall be
solely responsible for determining whether Party A is required to provide
financial data required by Item 1115(b)(2), and if not required by Item
1115(b)(2), whether such financial information is required to be provided
pursuant to Item 1115(b)(1). Party A shall, if applicable, cause its independent
outside accountants (the “Auditor”) to issue their consent (the “Auditor’s
Consent”) to the filing of or the incorporation by reference of such Swap
Financial Disclosure in the registration statement of Macquarie Leasing Pty
Limited; provided however, that Macquarie Leasing Pty Limited and the Manager
shall cooperate with the Auditor in the preparation of the Auditor’s Consent and
provide the Auditor with any information it may reasonably request in connection
with the Auditor’s Consent.

 

30



--------------------------------------------------------------------------------

“Swap Financial Disclosure Request” means a request by the Manager or Party B
for Party A to provide the Swap Financial Disclosure pursuant to Part 5.B(13)(c)
of the Schedule to this Agreement.

“Trust Creation Deed” means the SMART ABS Series 2016-2US Trust Creation Deed
dated 14 September 2016 executed by Party B in accordance with the Master Trust
Deed.

 

(8) Section 15 Limitation of Liability: Insert the following Section 15, after
Section 14:

 

  “15. Party B’s Limitation of Liability

 

  (a) (Limitation on Party B’s liability): Party B enters into this Agreement
only in its capacity as trustee of the Series Trust and in no other capacity. A
liability incurred by Party B acting in its capacity as trustee of the Series
Trust arising under or in connection with this Agreement is limited to and can
be enforced against Party B only to the extent to which it can be satisfied out
of the Assets of the Series Trust out of which Party B is actually indemnified
for the liability. This limitation of Party B’s liability applies despite any
other provision of this Agreement (other than Section 15(c)) and extends to all
liabilities and obligations of Party B in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Agreement.

 

  (b) (Claims against Party B): The parties other than Party B may not sue Party
B in respect of liabilities incurred by Party B acting in its capacity as
trustee of the Series Trust in any other capacity other than as trustee of the
Series Trust, including seeking the appointment of a receiver (except in
relation to Assets of the Series Trust), a liquidator, an administrator, or any
similar person to Party B or prove in any liquidation, administration or
arrangements of or affecting Party B (except in relation to the Assets of the
Series Trust).

 

  (c) (Breach of trust): The provisions of this Section 15 will not apply to any
obligation or liability of Party B to the extent that it is not satisfied
because under this Agreement, the Master Trust Deed, the Series Supplement or
any other Transaction Document or by operation of law there is a reduction in
the extent of Party B’s indemnification out of the Assets of the Series Trust,
as a result of Party B’s fraud, negligence or wilful default.

 

  (d) (Acts or omissions): It is acknowledged that the Relevant Parties are
responsible under the Transaction Documents for performing a variety of
obligations relating to the Series Trust. No act or omission of Party B
(including any related failure to satisfy its obligations or any breach of
representation or warranty under this Agreement) will be considered fraudulent,
negligent or a wilful default of Party B for the purpose of paragraph (c) of
this Section 15 to the extent to which the act or omission was caused or
contributed to by any failure by any such Relevant Party or any other person
appointed by Party B under such a Transaction Document (other than a person
whose acts or omissions Party B is liable for in accordance with any such
Transaction Document) to fulfil its obligations relating to the Series Trust or
by any other act or omission of such Relevant Party or any other such person.

 

  (e) (No Authority): No attorney, agent, receiver or receiver and manager
appointed in accordance with this Agreement or any Transaction Document has
authority to act on behalf of Party B in a way which exposes Party B to any
personal liability and no act or omission of any such person will be considered
fraud, negligence or wilful default of Party B for the purposes of Section
15(c).

 

31



--------------------------------------------------------------------------------

  (f) (No obligation): Party B is not obliged to enter into any further
commitment or obligation under this Agreement or any Transaction Document
(including incur further liability) unless Party B’s liability is limited in a
manner which is consistent with this Section 15 or otherwise in a manner
satisfactory to Party B in its absolute discretion.

 

  (g) (Trustee undertakings): Party B undertakes that it will:

 

  (i) exercise its right of indemnity out of the Assets of the Series Trust;

 

  (ii) observe its obligations under the Master Trust Deed and Series Supplement
and otherwise as trustee of the Series Trust; and

 

  (iii) not do anything which could impair its right of indemnity out of the
assets of the Trust.”.

 

B. MISCELLANEOUS PROVISIONS

 

(1) Definitions and Interpretation: In this Agreement, unless the contrary
intention appears:

 

  (a) (Master Trust Deed, Master Sale and Servicing Deed and Series Supplement):
subject to Part 5.B(1)(f) of this Schedule, unless defined in this Agreement
words and phrases defined (including by incorporation from, or by reference to,
another document) in the Master Trust Deed, Master Sale and Servicing Deed and
the Series Supplement have the same meaning in this Agreement. Subject to Part
5.B(1)(f) of this Schedule, where there is any inconsistency in a definition
between this Agreement (on the one hand) and the Master Trust Deed, Master Sale
and Servicing Deed or the Series Supplement (on the other hand), this Agreement
prevails. Where there is any inconsistency in a definition between the Master
Trust Deed or the Master Sale and Servicing Deed and the Series Supplement, the
Series Supplement prevails over the Master Trust Deed and Master Sale and
Servicing Deed in respect of the Series Trust. Where words or phrases used but
not defined in this Agreement are defined in the Master Trust Deed or Master
Sale and Servicing Deed in relation to the Series Trust (as defined in the
Master Trust Deed) such words or phrases are to be construed in this Agreement,
where necessary, as being used only in relation to the Series Trust (as defined
in the Series Supplement);

 

  (b) (Trustee Capacity):

 

  (i) a reference to Party B is a reference to Party B in its capacity as
trustee of the Series Trust only, and in no other capacity; and

 

  (ii) a reference to the undertaking, assets, business or money of Party B is a
reference to the undertaking, assets, business or money of Party B in the
capacity referred to in paragraph (i) only;

 

  (c) (Interpretation):

 

  (i) references to time are references to Sydney time;

 

32



--------------------------------------------------------------------------------

  (ii) a reference to “wilful default” in relation to Party B means, subject to
Part 5.B(1)(c)(iii) of this Schedule, any wilful failure by Party B to comply
with, or wilful breach by Party B of, any of its obligations under any
Transaction Document, other than a failure or breach which:

 

  A. (1)    arises as a result of a breach of a Transaction Document by a person
other than:

 

  (a) Party B; or

 

  (b) any other person referred to in Part 5.B(1)(c)(iii) of this Schedule; and

 

  (2) the performance of the action (the non-performance of which gave rise to
such breach) is a precondition to Party B performing the said obligation;

 

  B. is in accordance with a lawful court order or direction or required by law;
or

 

  C. is in accordance with any proper instruction or direction of the Investors
given at a meeting convened under the Master Trust Deed;

 

  (iii) a reference to the “fraud”, “negligence” or “wilful default” of Party B
means the fraud, negligence or wilful default of Party B and of its officers,
employees, agents and any other person where Party B is liable for the acts or
omissions of such other person under the terms of any Transaction Document;

 

  (iv) a reference to “neither party” will be construed as a reference to “no
party”; and

 

  (v) a reference to “other party” will be construed as a reference to “other
parties”.

 

  (d) (ISDA Definitions): Unless otherwise specified in a Confirmation, this
Agreement and each Transaction between the parties are subject to any set of
ISDA Definitions in existence from time to time which are specifically relevant
to the Transaction (the “Definitions”) each as published by either the
International Swaps & Derivatives Association, Inc., or the International Swap
Dealers Association, Inc., as the case may be. Any amendment to such definition
subsequent to their initial publication will only be effective as to
Transactions entered into on or after the date of amendment;

 

  (e) (Inconsistency): subject to Part 5.B(1)(a), unless specified otherwise, in
the event of any inconsistency between any two or more of the following
documents in respect of a Transaction they will take precedence over each other
in the following order in respect of that Transaction:

 

  (i) any Confirmation;

 

  (ii) the Series Supplement;

 

  (iii) the Master Sale and Servicing Deed;

 

  (iv) the Master Trust Deed;

 

  (v) this Agreement; and

 

33



--------------------------------------------------------------------------------

  (vi) the ISDA Definitions;

 

  (f) (Incorporated Definitions and other Transaction Documents and provisions):
where in this Agreement a word or expression is defined by reference to its
meaning in another Transaction Document or there is a reference to another
Transaction Document or to a provision of another Transaction Document, any
amendment to the meaning of that word or expression or to that other Transaction
Document or provision (as the case may be) will be of no effect for the purposes
of this Agreement unless and until the amendment is consented to by the parties
to this Agreement; and

 

  (g) (Ratings): a reference to a credit rating of any person by a Rating Agency
includes, where the Rating Agency does not have a public rating of that person,
the equivalent internal private credit rating of that person as notified by each
Rating Agency to Party B, MBL and the Manager.

 

(2) Collateralisation of MBL’s Obligations under the Fixed Rate Swap:

 

  (a)    (i) (Additional Termination Events): Each of the following will
constitute an Additional Termination Event with Party A as the Affected Party:

 

  (A) Where any of the Notes (other than Seller Notes) are outstanding, a
Moody’s First Rating Trigger Event, Fitch First Rating Downgrade Event or Fitch
Second Rating Downgrade Event has occurred and is continuing and Party A has
failed to either:

 

  (1) post collateral in accordance with the Credit Support Annex; or

 

  (2) at its own cost, transfer all of its rights and obligations under the
Transaction, on substantially the same terms, to an Eligible Replacement; or

 

  (3) at its own cost, procure another entity (which meets the criteria of an
Eligible Replacement) to become guarantor in respect of the obligations of Party
A under the Transaction;

by the Required Date; or

 

  (B) Where any of the Notes (other than Seller Notes) are outstanding, a
Replacement Event has occurred and at least one Eligible Replacement has made a
Qualifying Offer and Party A has not transferred its rights and obligations
under the Transaction (at its own cost) to that Eligible Replacement by the
Required Date.

 

  (ii) (Obligation to seek a replacement during occurrence of Replacement
Event): Where one or more Replacement Events has occurred, and whilst the
relevant Replacement Event continues, Party A must continue (at its own cost) to
use commercially reasonable efforts to, as soon as reasonably practicable,
procure either another entity (which meets the criteria of an Eligible
Replacement) to become guarantor in respect of the obligations of Party A under
the Transaction or obtain a Qualifying Offer.

 

  (iii)

(Party B may seek replacement during occurrence of Replacement Event): If a
Replacement Event has occurred and is continuing and Party A is unable to
procure either another entity (which meets the criteria of an Eligible

 

34



--------------------------------------------------------------------------------

  Replacement) to become guarantor in respect of the obligations of Party A
under the Transaction or a Qualifying Offer by the Required Date, then, Party B
may seek to obtain a Qualifying Offer.

 

  (iv) (Inability to obtain Qualifying Offer):

 

  (A) Notwithstanding any other provision of the Transaction, the parties agree
that if both Party A or Party B are unable at any time to obtain a Qualifying
Offer following the occurrence of a Replacement Event and whilst a Replacement
Event is continuing, or if a Firm Offer is obtained which is not a Qualifying
Offer, then the Transaction will continue (subject to the continued posting of
the collateral amount referred to above) and this will not constitute an Event
of Default, Termination Event or Additional Termination Event with respect to
either party.

 

  (B) If, following a Replacement Event and whilst that Replacement Event is
continuing, Party A or Party B procures a Qualifying Offer, the other party must
agree to a transfer of Party A’s rights and obligations in respect of the
Transaction to the relevant third party.

 

  (v) (Surplus collateral not available to creditors): For the avoidance of
doubt, the parties agree that any collateral provided by Party A in accordance
with the provisions of the Credit Support Annex and any amount standing to the
credit of the MBL Collateral Account (as defined in the Agreement) will not be
available for distribution in accordance with clause 4 of the General Security
Deed. Any such collateral or amount (as the case may be) shall (subject to the
operation of any netting provisions in the Agreement) be returned to Party A
except to the extent that the relevant Agreement requires it to be applied to
satisfy any obligation owed to Party B by Party A.

 

  (b) (Part 5.B(2)(a) Definitions): For the purposes of Part 5.B(2)(a), the
following definitions apply:

Credit Support Annex means the Credit Support Annex to the Master Agreement
entered into by Party A, the Manager and Party B.

Collateral Event means any or all of a Moody’s First Rating Trigger Event,
Moody’s Second Rating Trigger Event, Fitch First Rating Downgrade Event, Fitch
Second Rating Downgrade Event or a Fitch Third Rating Downgrade Event (as
applicable).

Eligible Replacement means a replacement third party having the Required Ratings
from each Rating Agency and with whom Party A is permitted to contract in
accordance with Party A’s applicable policies and procedures.

Firm Offer means an offer which when made was capable of being legally binding
on acceptance.

Fitch Ratings means Fitch Australia Pty Limited ABN 93 081 339 184.

Fitch First Rating Downgrade Event means (where any of the Notes (other than
Seller Notes) are outstanding) Party A has both a Fitch Long-Term Rating lower
than A and a short-term credit rating from Fitch Ratings lower than F1.

Fitch Long-Term Rating means:

 

35



--------------------------------------------------------------------------------

  (i) for the purposes of the reference to “Required Ratings” in paragraph (c)
(Conditions for maintaining cash collateral) below: (1) if the relevant entity
has a Deposit Rating from Fitch Ratings, that Deposit Rating; or (2) otherwise,
the relevant entity’s long-term issuer default rating from Fitch Ratings; or

 

  (ii) for all other purposes: (1) if the relevant entity has a Derivative
Counterparty Rating (DCR) from Fitch Ratings, that DCR; or (2) otherwise, the
relevant entity’s long-term issuer default rating from Fitch Ratings.

Fitch Second Rating Downgrade Event means (where any of the Notes (other than
Seller Notes) are outstanding) Party A has both a Fitch Long-Term Rating lower
than A- and a short-term credit rating from Fitch Ratings lower than F2.

Fitch Third Rating Downgrade Event means (where any of the Notes (other than
Seller Notes) are outstanding) Party A has both a Fitch Long-Term Rating lower
than BBB- and a short-term credit rating from Fitch Ratings lower than F3.

Moody’s means Moody’s Investors Services Ltd. ABN 61 003 399 657.

Moody’s First Rating Trigger Event means (where any of the Notes (other than
Seller Notes) are outstanding) Party A ceases to have assigned to it by Moody’s
a short-term counterparty risk assessment and/or long-term counterparty risk
assessment at least as high as set out in the definition of Required Ratings (or
if a Moody’s short-term counterparty risk assessment and/or long-term
counterparty risk assessment is not available in respect of Party A, the
unsubordinated and unsecured short-term or long-term debt obligations of Party A
cease to be rated by Moody’s at least as high as set out in the definition of
Required Ratings).

Moody’s Second Rating Trigger Event means (where any of the Notes (other than
Seller Notes) are outstanding) either:

 

  (i) a counterparty risk assessment is available from Moody’s in respect of
Party A and Party A’s counterparty risk assessment ceases to be at least
“A3(cr)”; or

 

  (ii) a counterparty risk assessment is not available from Moody’s in respect
of Party A and Party A’s unsubordinated and unsecured debt obligations cease to
be rated as high as:

 

  (A) where both the short-term and the long-term debt obligations are rated by
Moody’s:

 

  (x) “P-2” short-term; and

 

  (y) “A3” long-term; or

 

  (B) where only the long-term debt obligations are rated by Moody’s, “A3”,
long-term.

Qualifying Offer means a Firm Offer to accept an assignment/novation of Party
A’s rights and obligations in respect of the Transaction (which in the case of a
Moody’s Second Rating Trigger Event meets the criteria set out in the definition
of Market Quotation in Part 5.B(2)(b)(A) as if the Replacement Event was an
“Additional Termination Event”, the Transaction was a “Terminated Transaction”
and the Swap Transfer Date was an “Early Termination Date”).

 

36



--------------------------------------------------------------------------------

Replacement Event means any or all of a Moody’s Second Rating Trigger Event or a
Fitch Third Rating Downgrade Event (as applicable).

Required Date means (as applicable):

 

  (i) 14 calendar days, in respect of a Fitch First Rating Downgrade Event or
Fitch Second Rating Downgrade Event;

 

  (ii) 30 calendar days in respect of a Fitch Third Rating Downgrade Event
(other than the requirement to post collateral); and

 

  (iii) 30 Local Business Days, in respect of a Moody’s First Rating Trigger
Event or Moody’s Second Rating Trigger Event.

Required Ratings means (as applicable), in respect of an entity:

 

  (i) where:

 

  (A) that entity is subject to a counterparty risk assessment from Moody’s, its
short-term counterparty risk assessment is at least as high as “P-1(cr)” and its
long-term counterparty risk assessment is at least as high as “A2(cr)”; or

 

  (B) a counterparty risk assessment is not available from Moody’s for that
entity:

 

  (1) where both the short-term and the long-term debt obligations of that
entity are rated by Moody’s, its unsubordinated and unsecured:

 

  (x) short-term debt obligations are rated at least as high as “P-1” by
Moody’s; and

 

  (y) long-term debt obligations are rated at least as high as “A2” by Moody’s;

 

  (2) where only the long-term debt obligations of that entity are rated by
Moody’s, its unsubordinated and unsecured long-term debt obligations are rated
at least as high as A1 by Moody’s; and

 

  (ii) either its unsubordinated and unsecured debt obligations are rated at
least as high as “F1” short term or its Fitch Long-Term Rating is at least A,

or, in each case, such other counterparty risk assessments and/or credit ratings
(as applicable) as may be notified by Moody’s and/or Fitch Ratings respectively
from time to time, as required to maintain the ratings on the Notes.

Swap Transfer Date means the date upon which a transfer of Party A’s rights and
obligations under a Transaction takes effect or is due to take effect, following
the occurrence of a Replacement Event.

 

  (c)

(Conditions for maintaining cash collateral): Any cash collateral provided by
MBL pursuant to Part 5.B(2)(a)(i) (the “MBL Cash Collateral”) must be deposited
into an interest bearing account reasonably acceptable to Party A in the name of
Party B (the “MBL Collateral Account”) held with an entity with Deposit Ratings,
counterparty

 

37



--------------------------------------------------------------------------------

  risk assessments and/or credit ratings (as applicable) from each Rating Agency
at least equal to the Required Ratings (unless the Manager issues a Rating
Notification) and which must be separate to the Collections Account and any
other bank accounts forming part of the assets of the Series Trust. Apart from
collateral provided by MBL pursuant to Part 5.B(2)(a)(i) and interest credited
pursuant to paragraph (e) below, no other moneys are to be paid into the MBL
Collateral Account. If Party B becomes aware that the MBL Collateral Account is
not held with an entity with the necessary Deposit Ratings, counterparty risk
assessments and/or credit ratings (as applicable), Party B must, at the written
direction of the Manager, immediately transfer the moneys standing to the credit
of that account to a new interest bearing account reasonably acceptable to Party
A, with an entity having the necessary Deposit Ratings, counterparty risk
assessments and/or credit ratings (as applicable) (unless the Manager issues a
Rating Notification).

 

  (d) (Application of amount of cash collateral): Party B may only make
withdrawals from any MBL Collateral Account (or may only make withdrawals of MBL
Cash Collateral in the Collections Account, as applicable) if directed to do so
by the Manager, and the Manager may only give such a direction to Party B for
the purpose of Party B:

 

  (i) novating the rights and obligations of MBL under this Agreement in
accordance with Part 5.B(2)(a)(i) (including the costs of obtaining a
replacement counterparty);

 

  (ii) refunding to MBL any excess in the amount of any MBL Cash Collateral
deposited to the MBL Collateral Account over the amount MBL is required to
maintain under any collateral agreement entered into in accordance with Part
5.B(2)(a)(i);

 

  (iii) withdrawing any amount which has been incorrectly deposited into the MBL
Collateral Account as part of the MBL Cash Collateral;

 

  (iv) paying bank accounts debit tax or other equivalent Taxes payable in
respect of the MBL Cash Collateral; or

 

  (v) funding the amount of any payment due to be made by MBL under this
Agreement following the failure by MBL to make that payment.

The Manager must direct Party B to, and Party B must, refund or pay to MBL the
amount of any payment which may be made to MBL under paragraphs (d)(ii) or (iii)
above as soon as such refund or payment is possible.

 

  (e) (Interest on collateral): Any interest earned on the MBL Cash Collateral
will accrue and be payable monthly to MBL provided the amount deposited as the
MBL Cash Collateral is not less than the amount MBL is required to maintain
under the collateral agreement under Part 5.B(2)(a)(i) (and, otherwise, shall be
added to the MBL Cash Collateral).

 

  (f) (Repayment to MBL): If at any time:

 

  (i) MBL is assigned the counterparty risk assessments and/or credit ratings
(as applicable) by each Rating Agency at least equal to the Required Ratings;

 

  (ii) MBL’s obligations under the Fixed Rate Swap are novated to a replacement
counterparty in accordance with Part 5.B(2)(a)(i); or

 

38



--------------------------------------------------------------------------------

  (iii) no amounts are or thereafter may become payable by MBL to Party B with
respect to the Fixed Rate Swap,

Party B must, at the written direction of the Manager, immediately repay to MBL
the amount then standing to the credit of the MBL Collateral Account (or the
amount of the MBL Cash Collateral then held in the Collections Account, as
applicable).

 

  (g) (Not a Security Interest): The provision of collateral by Party A under
this Agreement is not intended to create a Security Interest in that collateral.

 

(3) (Amendments required by Moody’s): Where Notes (other than Seller Notes) are
outstanding and Party A is:

 

  (a) the Affected Party in respect of an Additional Termination Event or Tax
Event Upon Merger; or

 

  (b) the Defaulting Party in respect of any Event of Default,

paragraphs (i) to (v) below shall apply:

 

  (i) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

“Market Quotation” means, with respect to one or more transactions, a Firm Offer
which is:

 

  (A) made by a Reference Market-maker that is an Eligible Replacement;

 

  (B) for an amount that would be paid to Party B (expressed as a negative
number) or by Party B (expressed as a positive number) in consideration of an
agreement between Party B and that Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for Party B the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under the
Agreement in respect of the Terminated Transaction or group of Transactions that
would, but for the occurrence of the relevant Early Termination Date or Swap
Transfer Date (as the case shall be), have been required after that date;

 

  (C) made on the basis that Unpaid Amounts in respect of the Terminated
Transaction or group of Transactions are to be excluded but, without limitation,
any payment or delivery that would, but for the relevant Early Termination Date,
have been required (assuming satisfaction of each applicable condition
precedent) after that Early Termination Date is to be included; and

 

  (D) made in respect of a Replacement Transaction with terms that are, in all
material respects, no less beneficial for Party B than those of this Agreement
(save for the exclusion of provisions relating to Transactions that are not
Terminated Transactions or group of Terminated Transactions to be transferred
following a Replacement Event (as the case shall be)), as determined by Party
B.”.

 

39



--------------------------------------------------------------------------------

  (ii) In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (D) of Market Quotation,
Party B shall act in a commercially reasonable manner.

 

  (iii) The definition of “Settlement Amount” shall be deleted in its entirety
and replaced with the following:

““Settlement Amount” means, with respect to any Early Termination Date:

 

  (A) if, on or prior to such Early Termination Date a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions (in the case
of a transfer, as if the Transaction was a Terminated Transaction) is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 

  (B) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations have
been communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotations (for the
avoidance of doubt, (1) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (2) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value); or

 

  (C) if, on such Early Termination Date, no Market Quotation for the relevant
Transaction or group of Terminated Transactions is accepted by Party B so as to
become legally binding and no Market Quotations have been communicated to Party
B and remain capable of becoming legally binding upon acceptance by Party B,
Party B’s Loss (whether positive or negative and without reference to any Unpaid
amounts) for the relevant Transaction or group of Terminated Transactions.”.

 

  (iv) At any time on or before the Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
to accept only the lowest of such Market Quotations (for the avoidance of doubt,
(i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number and (ii) the lower of two Market
Quotations expressed as negative numbers is the one with the largest absolute
value).

 

  (v) If Party B requests Party A in writing to obtain Market Quotations, Party
A shall use reasonable efforts to do so before the Early Termination Date.

 

(4) Hedge Provider and Prepayments: The parties acknowledge and agree that for
the purposes of the Transaction Documents in relation to the Series Trust:

 

  (a) this Agreement is a Hedge Agreement in relation to the Series Trust; and

 

  (b) Party A is a Hedge Provider.

 

40



--------------------------------------------------------------------------------

(5) Procedures for Entering into Transactions

 

  (a) With respect to each Transaction entered into pursuant to this Agreement
and for the purposes of Section 9(e)(ii), Party A will, by or promptly after the
relevant Trade Date, send Party B and the Manager a Confirmation substantially
in the form set out in Annexure 1 (or in such other form as may be agreed
between Party A, Party B and the Manager) and Party B and the Manager must
promptly then confirm the accuracy of and sign and return, or request the
correction of, such Confirmation. In the absence of manifest error where Party B
or the Manager fails to confirm the accuracy of or request the correction of a
Confirmation within three Business Days after it was sent, the terms of a
Confirmation will be binding on and conclusive against Party B. Delivery of a
Confirmation is effected whether a party uses facsimile, an electronic messaging
system or telex and irrespective of the form of delivery used by the other party
to confirm the terms of the relevant Transaction. The requirement of this
Agreement that the parties exchange Confirmations shall for all purposes be
satisfied by following the procedure set out in this paragraph. Where a
Transaction is confirmed by means of a facsimile, an electronic messaging system
or telex, such message will constitute a Confirmation even where not so
specified in that Confirmation.

 

  (b) Party B will enter into each Transaction in its capacity as trustee of the
Series Trust and not as trustee of any other Series Trust (as defined in the
Master Trust Deed).

 

(6) Authorised Officer: Each Party will be entitled to assume, in the absence of
any knowledge to the contrary, that any person signing any Confirmation, notice
or other written communication issued in respect of this Agreement on behalf of
a Party is an Authorised Officer of that party.

 

(7) Recorded Conversations: Each party:

 

  (a) consents to the electronic recording of its telephone conversations with
the other party (or any of its associated persons) with or without the use of an
automatic tone warning device;

 

  (b) acknowledges that such recordings and transcripts can be used as evidence
by either Party in any dispute between them; and

 

  (c) acknowledges that neither is obligated to maintain copies of such
recordings and transcripts for the benefit of the other party.

 

(8) Knowledge or Awareness: Subject to Section 12(a), each party will only be
considered to have knowledge or awareness of, or notice of, a thing or grounds
to believe anything by virtue of the officers of that Party or any Related Body
Corporate of that Party which have the day to day responsibility for the
administration or management of that party’s (or a Related Body Corporate of
that party’s) obligations in relation to the Series Trust or the Transaction
entered into under this Agreement having actual knowledge, actual awareness or
actual notice of that thing, or grounds or reason to believe that thing (and
similar references will be interpreted in this way).

 

(9) Disclosure to Related Bodies Corporate: In relation to information Party B
in its capacity as trustee of the Series Trust (the “Recipient”) receives from
any of the Manager or Party A (the “Discloser”) in relation to the Series Trust,
the Seller Trust or the trust established under the Master Security Trust Deed
(the “Information”), each Discloser hereby severally authorises and consents to
the Recipient making available such Information, except to the extent that the
making available of such Information is prohibited by law (including, without
limitation, the Privacy Act), to:

 

41



--------------------------------------------------------------------------------

  (a) any Related Body Corporate of the Recipient which acts as custodian or
Security Trustee of the Assets of the Series Trust, of the Seller Trust or of
the trust established under the Master Security Trust Deed or which otherwise
has responsibility for the management or administration of the Series Trust, the
Seller Trust or the trust established under the Master Security Trust Deed,
including their respective Assets; and

 

  (b) the Recipient acting in its capacity as Manager, custodian or Servicer (as
applicable) of the Series Trust, the Seller Trust or the trust established under
the Master Security Trust Deed.

Notwithstanding any other provision of this Agreement, the Recipient will not
have any liability to the Discloser or any other person for the use, non-use,
communication or non-communication of the Information in the above manner,
except to the extent to which the Recipient has an express contractual
obligation to disclose or not to disclose or to use or not to use certain
information received by it and fails to do so.

 

(10) Amendments to this Agreement:

 

  (a) The Manager must give 5 Business Days notice in writing to each Rating
Agency of any amendments to this Agreement.

 

  (b) This Agreement may be amended only by written agreement between all
parties to this Agreement, provided that the Manager and Party B may only agree
to such amendment in accordance with the provisions of clause 25 of the Master
Trust Deed and for this purpose references in that clause to a Series Supplement
will be taken to be references to this Agreement.

 

(11) Notification of Principal Balance: On each Determination Date, the Manager
must advise Party A of the aggregate of the Principal Balances of all SMART
Receivables expected as at the first day of the Interest Period following that
Determination Date.

 

(12) Anti-money laundering: Each party (the Information Provider) agrees to
provide any information and documents reasonably required by any other party
(the Information Recipient) to comply with any applicable anti-money laundering
or counter-terrorism financing laws including, without limitation, any
applicable laws imposing “know your customer” or other identification checks or
procedures that the Information Recipient is required to comply with in respect
of this Agreement (AML/CTF Laws), but the foregoing obligation applies only to
the extent that such information and such documents are in the possession of the
Information Provider or may be obtained by it after having undertaken reasonable
steps and subject to any confidentiality, privacy or general law obligations
owed by the Information Provider to any person in relation to whom the
information or documents requested relate (except to the extent that the
foregoing may be overridden by the relevant AML/CTF Laws). Each party must
comply with any AML/CTF Laws applicable to it, to the extent required to comply
with its obligations under the Transaction Documents. Any party may decline to
perform any obligation under the Transaction Documents to the extent that it
forms the view, in its reasonable opinion, that notwithstanding that it has
taken all action to comply with any applicable AML/CTF Laws, it is required to
decline to perform those obligations under any such AML/CTF Laws. To the maximum
extent permitted by law, each party and the Noteholders and Unitholders releases
each other party (a Released Party) from any confidentiality, privacy or general
law obligations that a Released Party would otherwise owe to it in respect of
this Agreement and to the extent to which it is able, any applicable
confidentiality and privacy laws, but only to the extent that the existence of
these obligations or laws would otherwise prevent a Released Party from
providing any information or documents requested in accordance with this clause
or any similar clause in any other Transaction Document.

 

42



--------------------------------------------------------------------------------

(13) Regulation AB Financial Disclosure

 

  (a) Party A acknowledges that for so long as Macquarie Leasing Pty Limited is
required to file Exchange Act Reports, Macquarie Leasing Pty Limited is required
under Regulation AB to disclose certain information set forth in Regulation AB
regarding Party A or its group of affiliated entities, if applicable, depending
on the aggregate significance percentage of this Agreement and any other
derivative contracts between Party A or its group of affiliated entities, if
applicable, and Party B, as calculated from time to time in accordance with Item
1115 of Regulation AB.

 

  (b) If the Manager determines on any date of determination at any time during
which Macquarie Leasing Pty Limited is required to file Exchange Act Reports,
reasonably and in good faith, that the significance percentage of this Agreement
calculated in accordance with Item 1115 of Regulation AB is or has become: (A)
10% or more, but less than 20%, or (B) 20% or more, then on any Local Business
Day after the date of such determination, the Manager may request Party A to
provide the relevant Swap Financial Disclosure by making a Swap Financial
Disclosure Request. Thereafter, the Manager shall inform Party A no later than
ten (10) Local Business Days following such time as (i) the Manager has
determined that Exchange Act Reports are no longer required to be filed in
respect of the Relevant Notes pursuant to Section 15(d) of the Securities Act or
(ii) Swap Financial Disclosure is no longer required to be included or
incorporated by reference in such Exchange Act Reports.

 

  (c) So long as the Exchange Act Reports are required to be filed by Macquarie
Leasing Pty Limited under the Exchange Act and Swap Financial Disclosure is
required to be included or incorporated by reference in the Exchange Act Reports
pursuant to Item 1115(b)(2) or Item 1115(b)(1), as applicable, of Regulation AB,
Party A, at its own expense, shall within four (4) Local Business Days after
receipt of a Swap Financial Disclosure Request, provide Party B and the Manager
with the relevant Swap Financial Disclosure described in Part 5.B(13)(b) of this
Schedule.

 

  (d) If Party A is not able to provide the relevant Swap Financial Disclosure
in accordance with Part 5.B(13)(c) of this Schedule, then Party A, at its own
expense, shall secure another entity to replace Party A as party to this
Agreement on terms substantially similar to this Agreement which entity is able
to and will provide the Swap Financial Disclosure for such entity within the
time period specified in Part 5.B(13)(c) of this Schedule (subject to the
issuance of a Rating Notification by the Manager).

 

  (e) The parties agree that, if permitted by Regulation AB, any required Swap
Financial Disclosure may be provided by Party A by incorporation by reference
from reports filed by Party A pursuant to the Exchange Act. The parties agree
that, if Swap Financial Disclosure is provided by Party A as set forth in the
first sentence of this Part 5.B(13)(e), each relevant person (including without
limitation any affiliate of the Manager) is authorised to incorporate by
reference into the Preliminary Prospectus or Final Prospectus any such reports
filed by Party A with the Commission pursuant to section 13(a) or 15(d) of the
Exchange Act which contain any required Swap Financial Disclosure. The parties
also agree that, if Swap Financial Disclosure is provided by Party A as set
forth in the first sentence of this Part 5.B(13)(e), each relevant person
(including without limitation any affiliate of the Manager) is authorised to
incorporate by reference into the Preliminary Prospectus or Final Prospectus any
documents filed by Party A with the Commission pursuant to section 13(a) or
15(d) of the Exchange Act after the date of this Agreement and prior to the
termination of the offering described in the prospectus of the Series Trust
relating to the offer and sale of the Relevant Notes.

 

43



--------------------------------------------------------------------------------

  (f) Party A shall indemnify Party B, the Manager and Macquarie Leasing Pty
Limited, the respective present and former directors, officers, employees and
agents of each of the foregoing and each person, if any, who controls Party B,
the Manager or Macquarie Leasing Pty Limited within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Party A
Indemnified Persons”) and shall hold each of them harmless from and against any
and all losses, claims, damages or liabilities (including legal fees and
reasonable expenses) to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon:

 

  (i) any untrue statement or alleged untrue statement of any material fact
contained in the Swap Financial Disclosure provided by Party A;

 

  (ii) any omission or alleged omission to state in the Swap Financial
Disclosure provided by Party A a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; or

 

  (iii) any failure by Party A to provide Party B or the Manager with the
relevant Swap Financial Disclosure when and as required under this Part 5.B(13);
provided, however, that, if Party A secures another entity to replace Party A as
party to this Agreement pursuant to Part 5.B(13)(d) of this Schedule, Party A
shall not be liable for any losses, claims, damages or liabilities (including
reasonable legal fees and expenses) to which any of the Party A Indemnified
Persons may become subject arising out of or based upon a failure by Party A to
provide Party B or the Manager with the relevant Swap Financial Disclosure
following the provision of the relevant Swap Financial Disclosure by the other
entity to Party B or the Manager.

The provisions of this Part 5.B(13)(f) shall not limit whatever rights Party B
or the Manager may have under other provisions of this Agreement, the other
Transaction Documents or otherwise, whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

 

  (g) Party B and Macquarie Leasing Pty Limited shall, jointly and severally,
indemnify Party A, the present and former directors, officers, employees and
agents of Party A and each person, if any, who controls Party A within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and shall hold each of them harmless from and against any and all losses,
claims, damages or liabilities (including legal fees and reasonable expenses) to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon:

 

  (i) any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Prospectus or Final Prospectus, other than any Swap
Financial Disclosure provided by Party A; or

 

  (ii) any omission or alleged omission to state in the Preliminary Prospectus
or Final Prospectus, other than the Swap Financial Disclosure provided by Party
A, a material fact required to be stated in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, or
necessary to make the statements in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, in the
light of the circumstances under which they were made, not misleading.

 

44



--------------------------------------------------------------------------------

The provisions of this Part 5.B(13)(g) shall not limit whatever rights Party A
may have under other provisions of this Agreement, the other Transaction
Documents or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

 

  (h) Each of Party B, the Manager and Macquarie Leasing Pty Limited shall
indemnify Party A, the present and former directors, officers, employees and
agents of Party A and each person, if any, who controls Party A within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and shall hold each of them harmless from and against any and all losses,
claims, damages or liabilities (including legal fees and reasonable expenses) to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any failure by such party to
deliver or otherwise distribute any Swap Financial Disclosure in the
substantively identical form provided to any of them by Party A or as modified
with Party A’s written consent.

The provisions of this Part 5.B(13)(h) shall not limit whatever rights Party A
may have under other provisions of this Agreement, the other Transaction
Documents or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

 

  (i) The parties agree that under no circumstances shall any untrue statement
or alleged untrue statement referred to in Part 5.B(13)(g)(i), any omission or
alleged omission referred to in Part 5.B(13)(g)(ii) or any failure to deliver or
distribute referred to in Part 5.B(13)(h) constitute the fraud, negligence or
wilful default of Party B for the purposes of this Agreement, including without
limitation Section 15(c) of this Agreement.

 

(14) Reporting

Where Party A has an obligation to report any Transaction entered into under
this Agreement pursuant to Section 2(h)(5) of the United States Commodity
Exchange Act and rules corresponding to such section (together the “Reporting
Rules”), it will: (i) report the Transaction on a timely basis and as required
by the Reporting Rules; and (ii) otherwise act as the reporting party under the
Reporting Rules.

 

45



--------------------------------------------------------------------------------

ANNEXURE 1

FORM OF CONFIRMATION FOR FIXED RATE SWAP

[PARTY A LETTERHEAD]

Perpetual Trustee Company Limited in its capacity as trustee of the SMART ABS
Series 2016-2US Trust

Level 12

123 Pitt Street

Sydney NSW 2000

Attention: Manager – Transaction Management

Facsimile No: [●]

Deal no: [●]

CONFIRMATION – FIXED RATE SWAP IN RELATION TO SMART ABS SERIES 2016-2US TRUST

The purpose of this letter is to set out the terms and conditions of the
transaction between us effective from the Effective Date (the “Transaction”).

This letter (the “Confirmation”) constitutes a “Confirmation” as referred to in,
and supplements, forms part of and is subject to, the ISDA Master Agreement
(“Master Agreement”) dated 29 September 2016 between Macquarie Securities
Management Pty Limited (ABN 26 003 435 443) (the “Manager”), Perpetual Trustee
Company Limited (ABN 42 000 001 007) (“Party B”) in its capacity as trustee of
the SMART ABS Series 2016-2US Trust (the “Series Trust”) established under the
Master Trust Deed and Trust Creation Deed and Macquarie Bank Limited (ABN 46 008
583 542) (“Party A”) as amended and supplemented from time to time. All
provisions contained in the Master Agreement govern this Confirmation except as
expressly modified below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.

This Transaction constitutes a “Relevant Transaction” for the purposes of the
Credit Support Annex.

The terms of the Transaction are as follows:

NOTIONAL AMOUNT

 

Notional Amount:   

For the first Calculation Period, AUD [●], and thereafter in respect of a
Calculation Period either:

 

(a)    the amount in Australian Dollars notified to Party A by or on behalf of
Party B, on or prior to the date falling three Business Days prior to the first
day of such Calculation Period, as being the total Principal Balance of all
SMART Receivables as at the first day of such Calculation Period; or

 

(b)    if Party A has not received the notification referred to in, and in
accordance with, paragraph (a), for the Payment Date in respect of such
Calculation Period, the amount for such date specified in the Annexure to this
letter.

 

46



--------------------------------------------------------------------------------

Effective Date:    [●] 2016 Trade Date:    [●] 2016 Termination Date:    The
earlier of the Distribution Date in [●] and the Distribution Date on which the
total Invested Amount of all Notes is or will be reduced to zero. FLOATING
AMOUNTS Floating Rate Payer:    Party A Floating Rate Option:    [AUD-BBR-BBSW]
Floating Rate Payer Payment Dates:    Each Distribution Date Spread:    [●]% per
annum for each Calculation Period Designated Maturity:    [1 Month] Reset Dates:
   The first day of each Calculation Period. Floating Rate Day Count Fraction:
   Actual/365 (Fixed) FIXED AMOUNTS Fixed Rate Payer:    Party B Fixed Rate
Payer Payment Dates:    Each Floating Rate Payer Payment Date Fixed Rate:   
[    ] per annum Fixed Rate Day Count Fraction:    Actual/365 (Fixed)
Calculation Agent:    Party A Business Days:    Sydney, Melbourne, New York
City, London GENERAL    Payments on Early Termination:    If an Early
Termination Date occurs, any amounts payable pursuant to section 6(e) of the
Master Agreement will be based on the amounts specified in the Annexure to this
letter for each Payment Date that would otherwise have fallen on or after that
Early Termination Date. Rate Set Notices:    On each Reset Date, Party A will
prepare and send to the Manager (on behalf of Party B) a rate set notice (the
“Rate Set Notice”) which will set out the applicable AUD-BBR-BBSW rate for the
Calculation Period commencing on that Reset Date and the payments to be made by
each Party on the following Payment Date and the parties intend that the

 

47



--------------------------------------------------------------------------------

   Manager will promptly then confirm the accuracy of and sign and return, or
request the correction of, such Rate Set Notice. In the absence of manifest
error where the Manager (on behalf of Party B) fails to sign and return or
request the correction of a Rate Set Notice within three Business Days after it
was sent, the terms of the Rate Set Notice will be binding on and conclusive
against Party B. Negative Interest Rate Method does not apply:    Negative
Interest Rate Method does not apply to this Transaction (including without
limitation for the purpose of Section 6.4 of the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.)).
Zero Interest Rate Method does apply:    Zero Interest Rate Method applies to
this Transaction (including without limitation for the purpose of Section 6.4 of
the 2006 ISDA Definitions (as published by the International Swap Dealers
Association, Inc.)).

DEFINITIONS

Unless otherwise defined in this letter, words and phrases defined in the Master
Agreement (including by incorporation or reference to another document) have the
same meanings when used in this letter, and in this letter:

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Principal Balance” has the meaning given in the Master Sale and Servicing Deed.

ACCOUNT DETAILS

 

Account details for payments to Party A:    [●] Account details for payments to
Party B:    [As per Standard Settlement Instructions previously sent to us. If
you have not sent your Standard Settlement Instructions to us, or, if these
instructions do not apply to this Transaction, please advise.]

OFFICES AND ADDRESS FOR NOTICES

 

The Office of Party A for this Transaction is:   

Macquarie Bank Limited

50 Martin Place

Sydney NSW 2000

AUSTRALIA

Fax        +612 8232 8344

Attention: Manager, Securitisation

The Office of Party B for this Transaction is:   

Perpetual Trustee Company Limited as trustee of the SMART

ABS Series 2016-2US Trust

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

AUSTRALIA

 

48



--------------------------------------------------------------------------------

Email: SecuritisationOps@perpetual.com.au

Attention: Manager, Transaction Management, Debt Markets Services

Manager:

Macquarie Securities Management Pty Limited

50 Martin Place

Sydney NSW 2000

AUSTRALIA

Fax        +612 8232 8344

Attention: Manager, Securitisation

Please confirm that the foregoing correctly sets forth the terms of our
agreement in respect of the Transaction by executing the copy of this
Confirmation enclosed for that purpose and returning it to us.

Yours Faithfully

 

SIGNED for and on behalf of MACQUARIE BANK LIMITED ABN 46 008 583 542

By:

(Authorised Officer) Name  

 

Title  

 

 

Confirmed as at the date first written above:     Confirmed as at the date first
written above: SIGNED for and on behalf of PERPETUAL TRUSTEE COMPANY LIMITED ABN
42 000 001 007 as trustee of the SMART ABS Series 2016-2US Trust     SIGNED for
and on behalf of MACQUARIE SECURITIES MANAGEMENT PTY LIMITED ABN 26 003 435 443

By:

   

By:

(Authorised Officer)     (Authorised Officer) Name  

 

    Name  

 

Title  

 

    Title  

 

 

49



--------------------------------------------------------------------------------

ANNEXURE

Distribution Dates are provided as an indicative guide only, and do not affect
the definitions of “Fixed Rate Payer Payment Date” and “Floating Rate Payer
Payment Date” in the Confirmation.

 

Start Date    End Date    Currency    Notional Amounts [●]    [●]    [AUD]   
[●]

 

50



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED

A.B.N. 46 008 583 542

50 MARTIN PLACE

SYDNEY NSW 2000

GPO BOX 4294

SYDNEY NSW 1164

AUSTRALIA

Date:       07 October 2016

 

LOGO [g209033dsp042.jpg]

 

To:   PERPETUAL TRUSTEE COMPANY LIMITED ATF SMART   ABS SERIES 2016-2 TRUST  
LEVEL 12, ANGEL PLACE 123 PITT   STREET   SYDNEY NSW 2000   AUSTRALIA Email;  
MCAFMacLeasingWarehouseAdmin@macquarie.com   Dean.Ward@unacquarie.com From:  
Market Operations Division — Trade Support

Please find attached our Confirmation for Transaction Reference HH_2308528

If you have any queries regarding this document please contact us on:

 

Telephone    Fax number    Email address +65 6601 0038    +65 6601 0660   
MODConfirmsSingapore@macquarie.com +65 6601 0041       +65 6601 0931       +65
6601 0911      

CONFIRMATION — FIXED RATE SWAP IN RELATION TO SMART ABS SERIES 2016-2US TRUST

Transaction Reference: HH_2308528

UTI1: 000000452AMARKITWIRE70163313

The purpose of this letter is to set out the terms and conditions of the
transaction between us effective from the Effective Date (the “Transaction”).

This letter (the “Confirmation”) constitutes a “Confirmation” as referred to in,
and supplements, forms part of and Is subject to, the ISDA Master Agreement
(“Master Agreement”) dated 29 September 2016 between Macquarie Securities
Management Pty Limited (ABN 26 003 435 443) (the “Manager”), Perpetual Trustee
Company Limited (ABN 42 000 001 007) (“Party B”) in its capacity as trustee of
the SMART ABS Series 2016-2US Trust (the “Series Trust”) established under the
Master Trust Deed and Trust Creation Deed and Macquarie Bank Limited (ABN 46 008
583 542) (“Party A”) as amended and supplemented from time to time. All
provisions contained in the Master Agreement govern this Confirmation except as
expressly modified below.

 

 

Reference: 0001901733 (HH_2308528)    Page 1 of 6

07 October 2016

  



--------------------------------------------------------------------------------

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern,

This Transaction constitutes a “Relevant Transaction” for the purposes of the
Credit Support Annex.

The terms of the Transaction are as follows:

NOTIONAL AMOUNT

 

Notional Amount:    For the first Calculation Period, AUD 759,699,532.72, and
thereafter in respect of a Calculation Period either:    (a)    the amount in
Australian Dollars notified to Party A by or on behalf of Party B, on or prior
to the date falling three Business Days prior to the first day of such
Calculation Period, as being the total Principal Balance of all SMART
Receivables as at the first day of such Calculation Period; or    (b)    if
Party A has not received the notification referred to in, and in accordance
with, paragraph (a), for the Payment Date in respect of such Calculation Period,
the amount for such date specified in the Annexure to this letter. Effective
Date:    14 October 2016 Trade Date:    7 October 2016 Termination Date:    The
earlier of the Distribution Date in October 2024 and the Distribution Date on
which the total Invested Amount of all Notes is or will be reduced to zero.
FLOATING AMOUNTS       Floating Rate Payer:    Party A    Floating Rate Option:
   AUD-BBR-BBSW

Floating Rate Payer Payment

Dates:

   Each Distribution Date Spread:    0% per annum for each Calculation Period
Designated Maturity:    1 Month Reset Dates:    The first day of each
Calculation Period.

Floating Rate Day Count

Fraction:

   Actual/365 (Fixed) FIXED AMOUNTS       Fixed Rate Payer:    Party B   

Fixed Rate Payer Payment

Dates:

   Each Floating Rate Payer Payment Date Fixed Rate:    2.068% per annum

 

 

Reference: 0001901733 (HH_2308528)    Page 2 of 6

07 October 2016

  



--------------------------------------------------------------------------------

Fixed Rate Day Count Fraction:    Actual/365 (Fixed) Calculation Agent:    Party
A Business Days:    Sydney, Melbourne, New York City, London GENERAL   

Payments on Early

Termination:

   If an Early Termination Date occurs, any amounts payable pursuant to section
6(e) of the Master Agreement will be based on the amounts specified in the
Annexure to this letter for each Payment Date that would otherwise have fallen
on or after that Early Termination Date. Rate Set Notices:    On each Reset
Date, Party A will prepare and send to the Manager (on behalf of Party B) a rate
set notice (the “Rate Set Notice”) which will set out the applicable
AUD-BBR-BBSW rate for the Calculation Period commencing on that Reset Date and
the payments to be made by each Party on the following Payment Date and the
parties intend that the Manager will promptly then confirm the accuracy of and
sign and return, or request the correction of, such Rate Set Notice. In the
absence of manifest error where the Manager (on behalf of Party B) fails to sign
and return or request the correction of a Rate Set Notice within three Business
Days after it was sent, the terms of the Rate Set Notice will be binding on and
conclusive against Party B.

Negative Interest Rate

Method does not apply:

   Negative Interest Rate Method does not apply to this Transaction (including
without limitation for the purpose of Section 6.4 of the 2006 ISDA Definitions
(as published by the International Swap Dealers Association, Inc.)).

Zero Interest Rate Method

does apply:

   Zero Interest Rate Method applies to this Transaction (including without
limitation for the purpose of Section 6.4 of the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.)).

DEFINITIONS

Unless otherwise defined in this letter, words and phrases defined in the Master
Agreement (including by incorporation or reference to another document) have the
same meanings when used in this letter, and in this letter:

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Principal Balance” has the meaning given in the Master Sale and Servicing Deed.

ACCOUNT DETAILS

 

Account details for payments to Party A:    As per our Standard Settlement
Instructions previously sent to us. If you have not received our Standard
Settlement Instructions, please advise. Account details for payments to Party B:
   As per Standard Settlement Instructions previously sent to us. If you have
not sent your Standard Settlement Instructions to us, or, if these instructions
do not apply to this Transaction, please advise.

 

 

Reference: 0001901733 (HH_2308528)    Page 3 of 6

07 October 2016

  



--------------------------------------------------------------------------------

OFFICES AND ADDRESS FOR   

NOTICES

 

The Office of Party A for this    Macquarie Bank Limited Transaction is:    50
Martin Place    Sydney NSW 2000    AUSTRALIA    Fax    +612 8232 8344   
Attention: Manager, Securitisation The Office of Party B for this    Perpetual
Trustee Company Limited as trustee of the SMART Transaction is:    ABS Series
2016-2US Trust    Level 12, Angel Place    123 Pitt Street    Sydney NSW 2000   
AUSTRALIA    Email: SecuritisationOps@perpetual.com.au    Attention: Manager,
Transaction Management, Debt Markets    Services    Manager:    Macquarie
Securities Management Pty Limited    50 Martin Place    Sydney NSW 2000   
AUSTRALIA    Fax    +612 8232 8344    Attention: Manager, Securitisation

Please confirm that the foregoing correctly sets forth the terms of our
agreement in respect of the Transaction by executing the copy of this
Confirmation enclosed for that purpose and returning it to us.

Yours Faithfully

 

SIGNED for and on behalf of MACQUARIE BANK

LIMITED ABN 46 008 583 542

    By:  

/s/ Irene Goh

              
 

/s/ Kevin Lee

(Authorised Officer)     Kevin Lee Name   Irene Goh (682)     Division Director
Title   Manager          

/s/ Kristen Adler

      Kristen Adler       Associate Director      

 

Confirmed as at the date first written above:    Confirmed as at the date first
written above: SIGNED for and on behalf of PERPETUAL TRUSTEE COMPANY LIMITED ABN
42 000 001 007 as trustee of the SMART ABS Series 2016-2US Trust       SIGNED
for and on behalf of MACQUARIE SECURITIES MANAGEMENT PTY LIMITED ABN 26 003 435
443 By:    /s/ Marion Gowing    /s/ Mark Dickenson       By:    /s/ Kevin Lee   
/s/ Kristen Adler

 

(Authorised Officer)

     

 

(Authorised Officer)

Name    Marion Gowing    Mark Dickenson       Name    Kevin Lee    Kristen Adler
Title    Transaction Manager    Senior Manager       Title    Division Director
   Associate Director

 

 

Reference: 0001901733 (HH_2308528)    Page 4 of 6

07 October 2016

  



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED

ANNEXURE

Distribution Dates are provided as an indicative guide only, and do not affect
the definitions of “Fixed Rate Payer Payment Date” and “Floating Rate Payer
Payment Date” in the Confirmation.

 

Start Date    End Date    Currency    Notional Amounts

14 October 2016

   14 November 2016    AUD    759,699,532.72

14 November 2016

   14 December 2016    AUD    744,534,657.29

14 December 2016

   17 January 2017    AUD    726,237,228.51

17 January 2017

   14 February 2017    AUD    707,735,589.26

14 February 2017

   14 March 2017    AUD    688,886,008.48

14 March 2017

   18 April 2017    AUD    669,139,870.04

18 April 2017

   15 May 2017    AUD    651,115,683.76

15 May 2017

   14 June 2017    AUD    634,334,246.46

14 June 2017

   14 July 2017    AUD    617,581,957.37

14 July 2017

   14 August 2017    AUD    602,629,545.85

14 August 2017

   14 September 2017    AUD    587,500,405.53

14 September 2017

   16 October 2017    AUD    572,010,950.15

16 October 2017

   14 November 2017    AUD    556,511,335.95

14 November 2017

   14 December 2017    AUD    541,186,032.17

14 December 2017

   16 January 2018    AUD    525,678,330.70

16 January 2018

   14 February 2018    AUD    510,052,877.52

14 February 2018

   14 March 2018    AUD    494,106,456.95

14 March 2018

   16 April 2018    AUD    477,562,005.00

16 April 2018

   14 May 2018    AUD    460,924,681.68

14 May 2018

   14 June 2018    AUD    444,593,346.50

14 June 2018

   16 July 2018    AUD    428,954,296.62

16 July 2018

   14 August 2018    AUD    414,133,853.46

14 August 2018

   14 September 2018    AUD    399,627,312.52

14 September 2018

   15 October 2018    AUD    383,586,566.78

15 October 2018

   14 November 2018    AUD    367,651,691.11

14 November 2018

   14 December 2018    AUD    351,586,315.52

14 December 2018

   14 January 2019    AUD    335,990,349.39

14 January 2019

   14 February 2019    AUD    320,250,544.65

14 February 2019

   14 March 2019    AUD    304,227,124.79

14 March 2019

   15 April 2019    AUD    287,817,283.89

15 April 2019

   14 May 2019    AUD    271,500,786.23

14 May 2019

   14 June 2019    AUD    255,487,864.32

14 June 2019

   15 July 2019    AUD    240,464,584.68

15 July 2019

   14 August 2019    AUD    228,769,770.98

14 August 2019

   16 September 2019    AUD    217,698,396.42

16 September 2019

   15 October 2019    AUD    206,658,215.86

15 October 2019

   14 November 2019    AUD    195,647,684.30

14 November 2019

   16 December 2019    AUD    184,481,663.81

16 December 2019

   14 January 2020    AUD    173,728,870.35

14 January 2020

   14 February 2020    AUD    162,849,867.97

14 February 2020

   16 March 2020    AUD    152,162,528.51

16 March 2020

   14 April 2020    AUD    141,505,978.50

14 April 2020

   14 May 2020    AUD    130,945,801.26

14 May 2020

   15 June 2020    AUD    120,433,832.40

15 June 2020

   14 July 2020    AUD    110,993,255.16

14 July 2020

   14 August 2020    AUD    102,602,333.22

14 August 2020  

   14 September 2020    AUD    95,088,869.82

 

 

Reference: 0001901733 (HH_2308528)    Page 5 of 6

07 October 2016

  



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED         

14 September 2020

   14 October 2020    AUD    86,912,302.86

14 October 2020

   16 November 2020    AUD    78,312,138.49

16 November 2020

   14 December 2020    AUD    70,165,248.43

14 December 2020

   14 January 2021    AUD    61,694,450.99

14 January 2021

   16 February 2021    AUD    53,570,737,58

16 February 2021

   15 March 2021    AUD    45,020,052.43

15 March 2021

   14 April 2021    AUD    36,244,571.44

14 April 2021

   14 May 2021    AUD    27,627,134.87

14 May 2021

   15 June 2021    AUD    18,189,007.34

15 June 2021

   14 July 2021    AUD    11,768,067.31

14 July 2021

   16 August 2021    AUD    8,405,401.49

16 August 2021

   14 September 2021    AUD    7,742,810.78

14 September 2021

   14 October 2021    AUD    7,168,312.74

14 October 2021

   15 November 2021    AUD    6,619,469.54

15 November 2021

   14 December 2021    AUD    6,089,345.57

14 December 2021

   14 January 2022    AUD    5,576,548.17

14 January 2022

   14 February 2022    AUD    5,083,198.27

14 February 2022

   15 March 2022    AUD    4,608,337.07

15 March 2022

   14 April 2022    AUD    4,150,575.95

14 April 2022

   16 May 2022    AUD    3,713,891.17

16 May 2022

   14 June 2022    AUD    3,302,853.98

14 June 2022

   14 July 2022    AUD    2,923,739.63

14 July 2022

   15 August 2022    AUD    2,565,107.50

15 August 2022

   14 September 2022    AUD    2,221,491.55

14 September 2022

   14 October 2022    AUD    1,892,167.44

14 October 2022

   14 November 2022    AUD    1,577,062.47

14 November 2022

   14 December 2022    AUD    1,281,712.59

14 December 2022

   17 January 2023    AUD    1,005,304.47

17 January 2023

   14 February 2023    AUD    750,433.59

14 February 2023

   14 March 2023    AUD    515,541.97

14 March 2023

   14 April 2023    AUD    302,024.03

14 April 2023

   15 May 2023    AUD    130,604.45

15 May 2023

   14 June 2023    AUD    29,661.94

 

 

Reference: 0001901733 (HH_2308528)    Page 6 of 6

07 October 2016

  



--------------------------------------------------------------------------------

(Bilateral Form - Transfer)1    (ISDA Agreements Subject to English Law)2

 

LOGO [g209033ex104anxpg1.jpg]

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA Master Agreement

dated as of 29 September 2016

 

between Macquarie Bank Limited ABN 46 008 583 542 (“MBL” and    Perpetual
Trustee Company Limited ABN 42 000 001 007 in hereinafter included in the
expression “Party A”)    its capacity as trustee of the SMART ABS Series
2016-2US    Trust (“Party B”) Macquarie Securities Management Pty Limited ABN 26
003    435 443 (the “Manager”)   

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above and is part of its Schedule. For the purposes of
this Agreement, including, without limitation, Sections 1(c), 2(a), 5 and 6, the
credit support arrangements set out in this Annex constitute a Transaction (for
which this Annex constitutes the Confirmation).

Paragraph 1. Interpretation

Capitalised terms not otherwise defined in this Annex or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 10, and all
references in this Annex to Paragraphs are to Paragraphs of this Annex. In the
event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between
Paragraph 11 and the other

 

1 This document is not intended to create a charge or other security interest
over the assets transferred under its terms. Persons intending to establish a
collateral arrangement based on the creation of a charge or other security
interest should consider using the ISDA Credit Support Deed (English law) or the
ISDA Credit Support Annex (New York law), as appropriate.

2 This Credit Support Annex has been prepared for use with ISDA Master
Agreements subject to English law. Users should consult their legal advisers as
to the proper use and effect of this form and the arrangements it contemplates.
In particular, users should consult their legal advisers if they wish to have
the Credit Support Annex made subject to a governing law other than English law
or to have the Credit Support Annex subject to a different governing law than
that governing the rest of the ISDA Master Agreement (e.g., English law for the
Credit Support Annex and New York law for the rest of the ISDA Master
Agreement).

Copyright ©1995 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

provisions of this Annex, Paragraph 11 will prevail. For the avoidance of doubt,
references to “transfer” in this Annex mean, in relation to cash, payment and,
in relation to other assets, delivery.

Paragraph 2. Credit Support Obligations

(a) Delivery Amount. Subject to Paragraphs 3 and 4, upon a demand made by the
Transferee on or promptly following a Valuation Date, if the Delivery Amount for
that Valuation Date equals or exceeds the Transferor’s Minimum Transfer Amount,
then the Transferor will transfer to the Transferee Eligible Credit Support
having a Value as of the date of transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 11(b)(iii)(D)). Unless otherwise
specified in Paragraph 11(b), the “Delivery Amount” applicable to the Transferor
for any Valuation Date will equal the amount by which:

(i) the Credit Support Amount

exceeds

(ii) the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation
Date).

(b) Return Amount. Subject to Paragraphs 3 and 4, upon a demand made by the
Transferor on or promptly following a Valuation Date, if the Return Amount for
that Valuation Date equals or exceeds the Transferee’s Minimum Transfer Amount,
then the Transferee will transfer to the Transferor Equivalent Credit Support
specified by the Transferor in that demand having a Value as of the date of
transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph I 1(b)(iii)(D)) and the Credit Support Balance will, upon
such transfer, be reduced accordingly. Unless otherwise specified in Paragraph
11(b), the “Return Amount” applicable to the Transferee for any Valuation Date
will equal the amount by which:

(i) the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation Date)

exceeds

(ii) the Credit Support Amount.

Paragraph 3. Transfers, Calculations and Exchanges

(a) Transfers. All transfers under this Annex of any Eligible Credit Support,
Equivalent Credit Support, Interest Amount or Equivalent Distributions shall be
made in accordance with the instructions of the Transferee or Transferor, as
applicable, and shall be made:

(i) in the case of cash, by transfer into one or more bank accounts specified by
the recipient;

 

   2   

ISDA® 1995



--------------------------------------------------------------------------------

(ii) in the case of certificated securities which cannot or which the parties
have agreed will not be delivered by book-entry, by delivery in appropriate
physical form to the recipient or its account accompanied by any duly executed
instruments of transfer, transfer tax stamps and any other documents necessary
to constitute a legally valid transfer of the transferring party’s legal and
beneficial title to the recipient; and

(iii) in the case of securities which the parties have agreed will be delivered
by book-entry, by the giving of written instructions (including, for the
avoidance of doubt, instructions given by telex, facsimile transmission or
electronic messaging system) to the relevant depository institution or other
entity specified by the recipient, together with a written copy of the
instructions to the recipient, sufficient, if complied with, to result in a
legally effective transfer of the transferring party’s legal and beneficial
title to the recipient.

Subject to Paragraph 4 and unless otherwise specified, if a demand for the
transfer of Eligible Credit Support or Equivalent Credit Support is received by
the Notification Time, then the relevant transfer will be made not later than
the close of business on the Settlement Day relating to the date such demand is
received; if a demand is received after the Notification Time, then the relevant
transfer will be made not later than the close of business on the Settlement Day
relating to the day after the date such demand is received.

(b) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 2 and 4(a) will be made by the relevant Valuation Agent as of the
relevant Valuation Time. The Valuation Agent will notify each party (or the
other party, if the Valuation Agent is a party) of its calculations not later
than the Notification Time on the Local Business Day following the applicable
Valuation Date (or, in the case of Paragraph 4(a), following the date of
calculation).

(c) Exchanges.

(i) Unless otherwise specified in Paragraph 11, the Transferor may on any Local
Business Day by notice inform the Transferee that it wishes to transfer to the
Transferee Eligible Credit Support specified in that notice (the “New Credit
Support”) in exchange for certain Eligible Credit Support (the “Original Credit
Support”) specified in that notice comprised in the Transferor’s Credit Support
Balance.

(ii) If the Transferee notifies the Transferor that it has consented to the
proposed exchange, (A) the Transferor will be obliged to transfer the New Credit
Support to the Transferee on the first Settlement Day following the date on
which it receives notice (which may be oral telephonic notice) from the
Transferee of its consent and (B) the Transferee will be obliged to transfer to
the Transferor Equivalent Credit Support in respect of the Original Credit
Support not later than the Settlement Day following the date on which the
Transferee receives the New Credit Support, unless otherwise specified in
Paragraph I1(d) (the “Exchange Date”); provided that the Transferee will only be
obliged to transfer Equivalent Credit Support with a Value as of the date of
transfer as close as practicable to, but in any event not more than, the Value
of the New Credit Support as of that date.

 

 

   3   

ISDA® 1995



--------------------------------------------------------------------------------

Paragraph 4. Dispute Resolution

(a) Disputed Calculations or Valuations. If a party (a “Disputing Party”)
reasonably disputes (I) the Valuation Agent’s calculation of a Delivery Amount
or a Return Amount or (II) the Value of any transfer of Eligible Credit Support
or Equivalent Credit Support, then:

(1) the Disputing Party will notify the other party and the Valuation Agent (if
the Valuation Agent is not the other party) not later than the close of business
on the Local Business Day following, in the case of (1) above, the date that the
demand is received under Paragraph 2 or, in the case of (II) above, the date of
transfer;

(2) in the case of (I) above, the appropriate party will transfer the undisputed
amount to the other party not later than the close of business on the Settlement
Day following the date that the demand is received under Paragraph 2;

(3) the parties will consult with each other in an attempt to resolve the
dispute; and

(4) if they fail to resolve the dispute by the Resolution Time, then:

(i) in the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 11(c), the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

(A) utilising any calculations of that part of the Exposure attributable to the
Transactions that the parties have agreed are not in dispute;

(B) calculating that part of the Exposure attributable to the Transactions in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction, then fewer than four quotations may be
used for that Transaction, and if no quotations are available for a particular
Transaction, then the Valuation Agent’s original calculations will be used for
the Transaction; and

(C) utilising the procedures specified in Paragraph 11 (e)(ii) for calculating
the Value, if disputed, of the outstanding Credit Support Balance;

(ii) in the case of a dispute involving the Value of any transfer of Eligible
Credit Support or Equivalent Credit Support, the Valuation Agent will
recalculate the Value as of the date of transfer pursuant to Paragraph
I1(e)(ii).

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) as
soon as possible but in any event not later than the Notification Time on the
Local Business Day following the Resolution Time. The appropriate party will,
upon demand following such notice given by the Valuation Agent or a resolution
pursuant to (3) above and subject to Paragraph 3(a), make the appropriate
transfer.

 

   4   

ISDA® 1995



--------------------------------------------------------------------------------

(b) No Event of Default. The failure by a party to make a transfer of any amount
which is the subject of a dispute to which Paragraph 4(a) applies will not
constitute an Event of Default for as long as the procedures set out in this
Paragraph 4 are being carried out. For the avoidance of doubt, upon completion
of those procedures, Section 5(a)(i) of this Agreement will apply to any failure
by a party to make a transfer required under the final sentence of Paragraph
4(a) on the relevant due date.

Paragraph 5. Transfer of Title, No Security Interest, Distributions and Interest
Amount

(a) Transfer of Title. Each party agrees that all right, title and interest in
and to any Eligible Credit Support, Equivalent Credit Support, Equivalent
Distributions or Interest Amount which it transfers to the other party under the
terms of this Annex shall vest in the recipient free and clear of any liens,
claims, charges or encumbrances or any other interest of the transferring party
or of any third person (other than a lien routinely imposed on all securities in
a relevant clearance system).

(b) No Security Interest. Nothing in this Annex is intended to create or does
create in favour of either party any mortgage, charge, lien, pledge, encumbrance
or other security interest in any cash or other property transferred by one
party to the other party under the terms of this Annex.

 

(c) Distributions and Interest Amount.

(i) Distributions. The Transferee will transfer to the Transferor not later than
the Settlement Day following each Distributions Date cash, securities or other
property of the same type, nominal value, description and amount as the relevant
Distributions (“Equivalent Distributions”) to the extent that a Delivery Amount
would not be created or increased by the transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed a Valuation Date for
this purpose).

(ii) Interest Amount. Unless otherwise specified in Paragraph 11(f)(iii), the
Transferee will transfer to the Transferor at the times specified in Paragraph
11(f)(ii) the relevant Interest Amount to the extent that a Delivery Amount
would not be created or increased by the transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed a Valuation Date for
this purpose).

Paragraph 6. Default

If an Early Termination Date is designated or deemed to occur as a result of an
Event of Default in relation to a party, an amount equal to the Value of the
Credit Support Balance, determined as though the Early Termination Date were a
Valuation Date, will be deemed to be an Unpaid Amount due to the Transferor
(which may or may not be the Defaulting Party) for purposes of Section 6(e). For
the avoidance of doubt, if Market Quotation is the applicable payment measure
for purposes of Section 6(e), then the Market Quotation determined under Section
6(e) in relation to the Transaction constituted by this Annex will be deemed to
be zero, and, if Loss is the applicable payment measure for purposes of Section
6(e), then the Loss determined under Section 6(e) in relation to the Transaction
will be limited to the Unpaid Amount representing the Value of the Credit
Support Balance.

 

   5   

ISDA® 1995



--------------------------------------------------------------------------------

Paragraph 7. Representation

Each party represents to the other party (which representation will be deemed to
be repeated as of each date on which it transfers Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions) that it is the sole owner
of or otherwise has the right to transfer all Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions it transfers to the other
party under this Annex, free and clear of any security interest, lien,
encumbrance or other restriction (other than a lien routinely imposed on all
securities in a relevant clearance system).

Paragraph 8. Expenses

Each party will pay its own costs and expenses (including any stamp, transfer or
similar transaction tax or duty payable on any transfer it is required to make
under this Annex) in connection with performing its obligations under this
Annex, and neither party will be liable for any such costs and expenses incurred
by the other party.

Paragraph 9. Miscellaneous

(a) Default Interest. Other than in the case of an amount which is the subject
of a dispute under Paragraph 4(a), if a Transferee fails to make, when due, any
transfer of Equivalent Credit Support, Equivalent Distributions or the Interest
Amount, it will be obliged to pay the Transferor (to the extent permitted under
applicable law) an amount equal to interest at the Default Rate multiplied by
the Value on the relevant Valuation Date of the items of property that were
required to be transferred, from (and including) the date that the Equivalent
Credit Support, Equivalent Distributions or Interest Amount were required to be
transferred to (but excluding) the date of transfer of the Equivalent Credit
Support, Equivalent Distributions or Interest Amount. This interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.

(b) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

(c) Demands and Notices. All demands and notices given by a party under this
Annex will be given as specified in Section 12 of this Agreement.

(d) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 11 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

Paragraph 10. Definitions

As used in this Annex:

“Base Currency” means the currency specified as such in Paragraph 11(a)(i).

 

   6    ISDA® 1995



--------------------------------------------------------------------------------

“Base Currency Equivalent” means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Valuation Agent for value on such Valuation Date.

“Credit Support Amount” means, with respect to a Transferor on a Valuation Date,
(i) the Transferee’s Exposure plus (ii) all Independent Amounts applicable to
the Transferor, if any, minus (iii) all Independent Amounts applicable to the
Transferee, if any, minus (iv) the Transferor’s Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.

“Credit Support Balance” means, with respect to a Transferor on a Valuation
Date, the aggregate of all Eligible Credit Support that has been transferred to
or received by the Transferee under this Annex, together with any Distributions
and all proceeds of any such Eligible Credit Support or Distributions, as
reduced pursuant to Paragraph 2(b), 3(c)(ii) or 6. Any Equivalent Distributions
or Interest Amount (or portion of either) not transferred pursuant to Paragraph
5(c)(i) or (ii) will form part of the Credit Support Balance.

“Delivery Amount” has the meaning specified in Paragraph 2(a).

“Disputing Party” has the meaning specified in Paragraph 4.

“Distributions” means, with respect to any Eligible Credit Support comprised in
the Credit Support Balance consisting of securities, all principal, interest and
other payments and distributions of cash or other property to which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would be entitled from time to time.

“Distributions Date” means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support is entitled to receive Distributions or,
if that date is not a Local Business Day, the next following Local Business Day.

“Eligible Credit Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 11(b)(ii) including, in relation
to any securities, if applicable, the proceeds of any redemption in whole or in
part of such securities by the relevant issuer.

“Eligible Currency” means each currency specified as such in Paragraph
11(a)(ii), if such currency is freely available.

“Equivalent Credit Support” means, in relation to any Eligible Credit Support
comprised in the Credit Support Balance, Eligible Credit Support of the same
type, nominal value, description and amount as that Eligible Credit Support.

“Equivalent Distributions” has the meaning specified in Paragraph 5(c)(i).

“Exchange Date” has the meaning specified in Paragraph 11(d).

 

 

   7   

ISDA® 1995



--------------------------------------------------------------------------------

“Exposure” means, with respect to a party on a Valuation Date and subject to
Paragraph 4 in the case of a dispute, the amount, if any, that would be payable
to that party by the other party (expressed as a positive number) or by that
party to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(1) of this Agreement if all Transactions (other than the Transaction
constituted by this Annex) were being terminated as of the relevant Valuation
Time, on the basis that (i) that party is not the Affected Party and (ii) the
Base Currency is the Termination Currency; provided that Market Quotations will
be determined by the Valuation Agent on behalf of that party using its estimates
at mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).

“Independent Amount” means, with respect to a party, the Base Currency
Equivalent of the amount specified as such for that party in Paragraph 11
(b)(iii)(A); if no amount is specified, zero.

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the Base Currency Equivalents of the amounts of interest determined for each
relevant currency and calculated for each day in that Interest Period on the
principal amount of the portion of the Credit Support Balance comprised of cash
in such currency, determined by the Valuation Agent for each such day as
follows:

 

  (x) the amount of cash in such currency on that day; multiplied by

 

  (y) the relevant Interest Rate in effect for that day; divided by

 

  (z) 360 (or, in the case of pounds sterling, 365).

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was transferred (or, if no Interest Amount has
yet been transferred, the Local Business Day on which Eligible Credit Support or
Equivalent Credit Support in the form of cash was transferred to or received by
the Transferee) to (but excluding) the Local Business Day on which the current
Interest Amount is transferred.

“Interest Rate” means, with respect to an Eligible Currency, the rate specified
in Paragraph 11(f)(i) for that currency.

“Local Business Day”, unless otherwise specified in Paragraph 11(h), means:

(i) in relation to a transfer of cash or other property (other than securities)
under this Annex, a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in the
place where the relevant account is located and, if different, in the principal
financial centre, if any, of the currency of such payment;

(ii) in relation to a transfer of securities under this Annex, a day on which
the clearance system agreed between the parties for delivery of the securities
is open for the acceptance and execution of settlement instructions or, if
delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;

 

   8    ISDA® 1995



--------------------------------------------------------------------------------

(iii) in relation to a valuation under this Annex, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) in the place of location of the Valuation Agent and in the
place(s) agreed between the parties for this purpose; and

(iv) in relation to any notice or other communication under this Annex, a day on
which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in the place specified in the address
for notice most recently provided by the recipient.

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 11(b)(iii)(C); if no amount is specified,
zero.

“New Credit Support” has the meaning specified in Paragraph 3(c)(i).

“Notification Time” has the meaning specified in Paragraph 11(c)(iv).

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 4: provided, however, that if a subsequent Valuation Date occurs
under Paragraph 2 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 2.

“Resolution Time” has the meaning specified in Paragraph 11(c)(i).

“Return Amount” has the meaning specified in Paragraph 2(b).

“Settlement Day” means, in relation to a date, (i) with respect to a transfer of
cash or other property (other than securities), the next Local Business Day and
(ii) with respect to a transfer of securities, the first Local Business Day
after such date on which settlement of a trade in the relevant securities, if
effected on such date, would have been settled in accordance with customary
practice when settling through the clearance system agreed between the parties
for delivery of such securities or, otherwise, on the market in which such
securities are principally traded (or, in either case, if there is no such
customary practice, on the first Local Business Day after such date on which it
is reasonably practicable to deliver such securities).

“Threshold” means, with respect to a party, the Base Currency Equivalent of the
amount specified as such for that party in Paragraph 11(b)(iii)(8); if no amount
is specified, zero.

“Transferee” means, in relation to each Valuation Date, the party in respect of
which Exposure is a positive number and, in relation to a Credit Support
Balance, the party which, subject to this Annex, owes such Credit Support
Balance or, as the case may be, the Value of such Credit Support Balance to the
other Party.

“Transferor” means, in relation to a Transferee, the other party.

“Valuation Agent” has the meaning specified in Paragraph 11(c)(i).

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 11(c)(ii).

 

   9   

1SDA® 1995



--------------------------------------------------------------------------------

“Valuation Percentage” means, for any item of Eligible Credit Support, the
percentage specified in Paragraph 11(b)(ii).

“Valuation Time” has the meaning specified in Paragraph 11(c)(iii).

“Value” means, for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 4 in the case of a dispute, with respect
to:

 

  (i) Eligible Credit Support comprised in a Credit Support Balance that is:

(A) an amount of cash, the Base Currency Equivalent of such amount multiplied by
the applicable Valuation Percentage, if any; and

(B) a security, the Base Currency Equivalent of the bid price obtained by the
Valuation Agent multiplied by the applicable Valuation Percentage, if any; and

 

  (ii) items that are comprised in a Credit Support Balance and are not Eligible
Credit Support, zero.

 

   10   

ISDA® 1995



--------------------------------------------------------------------------------

Elections and Variables to the Credit Support Annex dated as of 29 September
2016

Between

Macquarie Bank Limited (ABN 46 008 583 542)

(“Party A”)

and

Perpetual Trustee Company Limited (ABN 42 000 001 007)

(“Party B”)

and

Macquarie Securities Management Pty Limited

(ABN 26 003 435 443)

(“Manager”)

in relation to the ISDA Master Agreement and the Schedule to it dated
29 September 2016
between Party A, Party B and the Manager

Paragraph 11. Elections and Variables

 

(a) Base Currency and Eligible Currency.

 

  (i) “Base Currency” means AUD.

 

  (ii) “Eligible Currency” means the Base Currency, and any other currency from
time to time as agreed between both parties for the purposes of this Annex.

 

(b) Credit Support Obligations

 

  (i) Delivery Amount, Return Amount and Credit Support Amount

 

  (a) “Delivery Amount” has the meaning specified in Paragraph 2(a), except that
the words “upon a demand made by the Transferee on or promptly following a
Valuation Date” shall be deleted and replaced by the words “on each Valuation
Date”.

 

  (b) “Return Amount” has the meaning specified in Paragraph 2(b).

 

  (c) “Credit Support Amount” has the meaning specified in the relevant Ratings
Criteria. In circumstances where more than one of the Ratings Criteria would
provide for a Credit Support Amount of greater than zero, the Credit Support
Amount shall be calculated by reference to the Ratings Criteria which would
result in Party A transferring the greatest Value of Eligible Credit Support.

 

  (ii) Eligible Credit Support. The following items will qualify as “Eligible
Credit Support” for the party specified, with the Valuation Percentage being as
set out below.

 

11



--------------------------------------------------------------------------------

Eligible Credit Support    Party A    Party B    Valuation Percentage

Cash in AUD

   Yes    Not applicable    100% Cash in an Eligible Currency other than AUD   
Yes    Not applicable    As agreed between Party A and Party B and in accordance
with Fitch Ratings’ and Moody’s’ then current criteria

 

  (iii) Thresholds

 

  (a) “Independent Amount” means with respect to Party A: zero

 

    “Independent Amount” means with respect to Party B: zero

 

  (b) “Threshold” means with respect to Party A, infinity provided that for so
long as Party A does not have the relevant Required Ratings from any Rating
Agency and it is the Required Date or the Required Date has passed, the
Threshold with respect to party A shall be zero, until such time as Party A has
the relevant Required Ratings from all Rating Agencies. Notwithstanding the
foregoing, if at any time a Guarantee is in place, the Threshold for Party A
shall be infinity.

 

    “Threshold” means with respect to Party B: infinity.

 

  (c) “Minimum Transfer Amount” means with respect to Party A:

 

  (1) where a Credit Support Amount is to be calculated pursuant to the Moody’s
Criteria, AUD 100,000; and

 

  (2) where a Credit Support Amount is to be calculated pursuant to the Fitch
Criteria, AUD 100,000.

 

    “Minimum Transfer Amount” means with respect to Party B: zero.

 

  (d) “Rounding”. The Delivery Amount will be rounded up to the nearest integral
multiple of AUD 10,000, and the Return Amount will be rounded down to the
nearest integral multiple of AUD 10,000.

 

  (iv) “Exposure” has the meaning specified in Paragraph 10, except that (1)
after the word “Agreement” the words “(assuming, for this purpose only, that
Part 5.B(3) (Amendments required by Moody’s) of the Schedule is deleted)” shall
be inserted and (2) at the end of the definition of Exposure, the words “without
assuming that the terms of such Replacement Transaction are materially less
beneficial for the Transferee than the terms of this Agreement” shall be added,
and (3) in the fourth line the words “all Transactions” shall be replaced with
the words “the Relevant Transaction”.

 

(c) Valuation and Timing

 

  (i) “Valuation Agent” means Party A in all circumstances.

 

12



--------------------------------------------------------------------------------

  (ii) “Valuation Date” means each Local Business Day.

 

  (iii) “Valuation Time” means the close of business in the city of the
Valuation Agent on the Local Business Day immediately preceding the Valuation
Date or date of calculation, as applicable, provided that the calculations of
Value and Credit Support Amount will, as far as practicable, be made as of
approximately the same time on the same date.

 

  (iv) “Notification Time” means 4:00 pm Sydney time on a Local Business day.

 

(d) Exchange Date. ”Exchange Date” has the meaning specified in Paragraph
3(c)(ii).

 

(e) Dispute Resolution.

 

  (i) “Resolution Time” means 4:00 p.m. Sydney time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 4.

 

  (ii) Value. For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), on
any date the Value of the outstanding Credit Support Balance or of any transfer
of Eligible Credit Support or Equivalent Credit Support (as the case may be),
will be the Base Currency Equivalent of such Cash amount, multiplied by the
applicable Valuation Percentage.

 

  (iii) Alternative. The provisions of Paragraph 4 will apply.

 

(f) Distributions and Interest Amount

 

  (i) Interest Rate. The “Interest Rate” will be the weighted average rate of
interest earned by the Transferee in respect of the portion of the Credit
Support Balance comprised of cash.

 

  (ii) Transfer of Interest Amount. The transfer of the Interest Amount will be
made on the second Local Business Day following the end of each calendar month
and on any other Local Business Day on which Equivalent Credit Support in the
form of cash is transferred to the Transferor pursuant to Paragraph 2(b), in
each case to the extent that a Delivery Amount would not be created or increased
by that transfer, provided that Party B shall not be obliged to so transfer any
Interest Amount unless and until it has earned and received such interest.

 

  (iii) Alternative to Interest Amount. The provisions of Paragraph 5(c)(ii)
will apply.

 

(g) Addresses for Transfers

To Party A: To be notified to Party B by Party A at the time of the request for
the transfer.

Party B: To be notified to Party A by Party B upon request by Party A.

 

(h) Other Provisions.

 

  (i) Amendment to Paragraph 6. Paragraph 6 shall be amended by the insertion of
(1) in the first line after the words “Event of Default”, the words “or a
Termination Event resulting in the termination of all (but not less than all)
Transactions”; and (2) in the fourth line after the words “Defaulting Party” the
words “or, where relevant, the party that is not the Affected Party”.

 

13



--------------------------------------------------------------------------------

  (ii) Costs of Transfer on Exchange. Notwithstanding Paragraph 8, the
Transferor will be responsible for, and will reimburse the Transferee for, all
transfer and other taxes and other costs involved in the transfer of Eligible
Credit Support either from the Transferor to the Transferee or from the
Transferee to the Transferor pursuant to Paragraph 3(c).

 

  (iii) Cumulative Rights. The rights, powers and remedies of the Transferee
under this Annex shall be in addition to all rights, powers and remedies given
to the Transferee by the Agreement or by virtue of any statute or rule of law,
all of which rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing the rights of the
Transferee in the Credit Support Balance created pursuant to this Annex.

 

  (iv) Demands and Notices. All demands, specifications and notices under this
Annex will be made pursuant to the Notices section of this Agreement, save that
any demand, specification or notice:

 

  (a) shall be given to or made at the following addresses:

If to Party A:

Macquarie Bank Limited

50 Martin Place

Sydney NSW 2000

AUSTRALIA

Contacts: Manager, Securitisation

Phone: +612 8232 3333

Fax: +612 8232 8344

Email: ficcdebtmarkets@macquarie.com

If to Party B:

Perpetual Trustee Company Limited

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

AUSTRALIA

Contacts: Manager, Transaction Management, Debt Markets Services

Phone: +612 9229 9000

Email: SecuritisationOps@perpetual.com.au

or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;

 

  (b) shall be deemed to be effective at the time such notice is actually
received unless such notice is received on a day which is not a Local Business
Day or after the Notification Time on any Local Business Day in which event such
notice shall be deemed to be effective on the next succeeding Local Business
Day.

 

  (v) Single Transferor and Single Transferee. For the avoidance of doubt Party
A shall always be the Transferor and Party B shall always be the Transferee.

 

14



--------------------------------------------------------------------------------

  (vi) Delivery. The final paragraph of Paragraph 3(a) shall be deleted and
replaced with the following:

 

    “Subject to Paragraph 4, and unless otherwise specified, any transfer of
Eligible Credit Support or Equivalent Credit Support (whether by the Transferor
pursuant to Paragraph 2(a) or by the Transferee pursuant to Paragraph 2(b))
shall be made not later than the close of business on the Settlement Day,
provided that, in the case of any transfer of Equivalent Credit Support by the
Transferee pursuant to Paragraph 2(b), if the demand for the transfer of
Equivalent Credit Support is received by the Transferee after the Notification
Time, then such transfer will be made not later than the close of business on
the Settlement Day relating to the day after such demand is received.”

 

  (vii) Fitch Monitoring Requirement. Where a Credit Support Amount is to be
calculated pursuant to the Fitch Criteria, then the Transferor must arrange for
an independent third party to monitor compliance by Party A with its
requirements to transfer any Delivery Amounts under this Annex.

 

(i) Definitions

Words defined elsewhere in this Agreement shall have the same meaning when used
in this Annex and in addition the following definitions shall apply in this
Annex:

 

  (i) “Fitch Criteria” has the meaning given in the Appendix to this Annex.

 

  (ii) “Guarantee” means a guarantee of Party A’s obligations under the Relevant
Transaction by a guarantor that has at least the relevant Required Ratings from
all Rating Agencies.

 

  (iii) “Moody’s Criteria” has the meaning given in the Appendix to this Annex.

 

  (iv) “Ratings Criteria” means, as applicable, the:

 

  (a) Moody’s Criteria; or

 

  (b) Fitch Criteria.

 

  (v) “Relevant Transaction” means any Transaction specified as a “Relevant
Transaction” for the purpose of this Credit Support Annex in a Confirmation for
that Transaction and the Series Trust.

 

  (vi) “Required Ratings” has the meaning set out in Part 5.B(2)(b) of this
Agreement.

 

15



--------------------------------------------------------------------------------

APPENDIX

MOODY’S CRITERIA

The “Moody’s Criteria” shall result in the change to the definition of Credit
Support Amount as set out in this Appendix.

 

(1) “Credit Support Amount” shall be calculated in accordance with paragraph 10,
provided however that (subject to the Fitch Criteria and Paragraph 11(b)(i)(c)
above):

 

  (a) such amount will be zero for so long as Party A’s counterparty risk
assessment and/or unsubordinated and unsecured debt obligations (as applicable)
are rated at least as high as set out in the definition of “Required Ratings” by
Moody’s; and

 

  (b) the words “plus the Additional Collateral Amount” shall be added after the
words “Transferee’s Exposure” in the second line thereof.

 

(2) For such purposes of this Appendix:

 

  (a) “Additional Collateral Amount” shall mean:

 

  (i) for so long as Party A’s counterparty risk assessment and/or
unsubordinated and unsecured debt obligations (as applicable) are rated at least
as high as set out in the definition of “Required Ratings” by Moody’s, zero; and

 

  (ii) for so long as Party A’s counterparty risk assessment and/or
unsubordinated and unsecured debt obligations are rated lower than the “Required
Ratings” by Moody’s, the lesser of:

 

  (I) the product of 50 and the DV01; and

 

  (II) the product of 0.08 and the Notional.

 

  (b) “DV01” means with respect to a Transaction and any date of determination,
the estimated absolute change in the Base Currency Equivalent of the mid-market
value with respect to such Transaction that would result from a one basis point
change in the relevant swap curve on such date, as determined by the Valuation
Agent in good faith and in a commercially reasonable manner in accordance with
the relevant customary methodology used by the Valuation Agent.

 

  (c) “Notional” means the Notional Amount of the Relevant Transaction.

 

16



--------------------------------------------------------------------------------

FITCH CRITERIA

The “Fitch Criteria” shall result in the change to the definition of Credit
Support Amount as set out in this Appendix.

Subject to the Moody’s Criteria and Paragraph 11(b)(i)(c) above, where any of
the Notes are rated by Fitch Ratings and where
Party A (or, if applicable, the highest rated of Party A and any guarantor or
co-obligor of Party A):

 

  (1) has either a Fitch Long-Term Rating of at least A or a short-term credit
rating from Fitch Ratings of at least F1, the Credit Support Amount shall mean
zero;

 

  (2) has either a Fitch Long-Term Rating of at least A- or a short-term credit
rating from Fitch Ratings of at least F2 (but does not have either of the
ratings referred to in paragraph (1) above)), the Credit Support Amount shall
mean the amount calculated in accordance with the following formula:

CA = max[MtM + (VC x LA x 60% x N);0]

 

  (3) has either a Fitch Long-Term Rating of at least BBB- or a short-term
credit rating from Fitch Ratings of at least F3 (but does not have either of the
ratings referred to in paragraphs (1) or (2) above)), the Credit Support Amount
shall mean the amount calculated in accordance with the following formula:

CA = max[MtM + (VC x LA x N);0]

Where, in the case of each of paragraphs (2) and (3) above:

max means maximum;

MtM means the mark-to-market value of the Transaction as verified by an
independent third party;

LA means the applicable liquidity adjustment at that time determined by
reference to percentages set out in the relevant table in the Fitch Ratings
Report entitled “Counterparty Criteria for Structured Finance and Covered Bonds:
Derivative Addendum” dated 18 July 2016 or other such percentages as updated and
published by Fitch Ratings from time to time;

VC means the applicable volatility cushion at that time determined by reference
to percentages set out in the relevant table in the Fitch Ratings Report
entitled “Counterparty Criteria for Structured Finance and Covered Bonds:
Derivative Addendum” dated 18 July 2016 or other such percentages as updated and
published by Fitch Ratings from time to time (and for such purpose calculating
the relevant Weighted Average Life assuming a zero prepayment rate and zero
default rate); and

N means the applicable Notional Amount of the Transaction at the time of
valuation.

 

17